11/1/2018 Exhibit

EX-10.6 7 kos-03312018xex1006.htm EXHIBIT 10.6

Exhibit 10.06

PRODUCTION SHARING CONTRACT
BETWEEN
THE REPUBLIC OF EQUATORIAL GUINEA

AND
GUINEA ECUATORIALDE PETROLEOS

AND

KOSMOS ENERGY EQUATORIAL GUINEA

FOR

BLOCK “S”

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 1/89
11/1/2018

ARTICLE 1
ARTICLE 2
ARTICLE 3
ARTICLE 4
ARTICLE 5
ARTICLE 6

ARTICLE 7
ARTICLE 8
ARTICLE 9
ARTICLE 10
ARTICLE 11
ARTICLE 12
ARTICLE 13
ARTICLE 14
ARTICLE 15
ARTICLE 16
ARTICLE 17
ARTICLE 18
ARTICLE 19
ARTICLE 20
ARTICLE 21
ARTICLE 22
ARTICLE 23
ARTICLE 24
ARTICLE 25
ARTICLE 26
ARTICLE 27
ARTICLE 28
ARTICLE 29
ARTICLE 30
ARTICLE 31
ANNEX A
ANNEX B
ANNEX C
ANNEX D

Exhibit

TABLE OF CONTENTS

DEFINITIONS AND SCOPE

EXPLORATION PERIOD AND RELINQUISHMENTS
EXPLORATION WORK OBLIGATIONS

ANNUAL WORK PROGRAMS AND BUDGETS

APPRAISAL OF A DISCOVERY AND PRODUCTION PERIOD
CONDUCT OF PETROLEUM OPERATIONS

ROYALTIES, RECOVERY OF PETROLEUM OPERATIONS COSTS, AND

DISTRIBUTION OF PRODUCTION

PARTICIPATION INTERESTS,

TAXATION

VALUATION OF CRUDE OIL

BONUSES AND SURFACE RENTAL

OBLIGATION TO SUPPLY DOMESTIC MARKET
NATURAL GAS

CUSTOMS REGULATIONS

FOREIGN CURRENCY

BOOKS, ACCOUNTS, AUDITS AND PAYMENTS
TRANSFER, ASSIGNMENT AND CHANGE OF CONTROL
INDEMNIFICATION, LIABILITY AND INSURANCE
TITLE OF GOODS, EQUIPMENT AND DATA
CONFIDENTIALITY

TERMINATION

UNITIZATION

LOCAL CONTENT AND SOCIAL PROGRAMS
DECOMMISSIONING

APPLICABLE LAW

RESOLUTION OF CONFLICTS AND ARBITRATION
FORCE MAJEURE

ASSISTANCE AND NOTICE

MISCELLANEOUS

INTERPRETATION

EFFECTIVE DATE

CONTRACT AREA

MAP OF THE CONTRACT AREA.

ACCOUNTING PROCEDURE

PARENT COMPANY GUARANTEE

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm

64

2/89
11/1/2018 Exhibit
THIS PRODUCTION SHARING CONTRACT is dated this dayof___——_—2017
BETWEEN:
(ep) THE REPUBLIC OF EQUATORIAL GUINEA (hereinafter referred to as the State), represented for the

@)

(3)

purposes of this Contract by the Ministry of Mines and Hydrocarbons, represented for purposes of its execution by
His Excellency Mr. Gabriel Mbaga OBIANG LIMA, the Minister;

GUINEA ECUATORIAL DE PETROLEOS (hereinafter referred to as the National Company), acting in its
own name and legal right for the purposes of this Contract and represented for purposes of its execution by Mr.
Antonio OBURU ONDO, in his capacity as Director General; and

KOSMOS ENERGY EQUATORIAL GUINEA, a company organized and existing under the laws of the
Cayman Islands, under company registration number WT-269135 and having its registered office at do
Circumference (Cayman), P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman, KY1-1209, Cayman Islands (hereinafter referred to as Company), represented for the purposes of
this Contract by Andrew G. Inglis, in his capacity as President.

RECITALS:

(A)

@)

(©)

()

WHEREAS, all Hydrocarbons existing within the territory of the Republic of Equatorial Guinea, as set forth in
the Hydrocarbons Law, are national resources owned exclusively by the State;

WHEREAS, the State wishes to promote the development of Hydrocarbon deposits within the Contract Area and
the Contractor desires to associate itself with the State with a view to accelerating the Development and
Production of Hydrocarbons within the Contract Area;

WHEREAS, the Contractor has the financial ability, technical competence and prof
carry out Petroleum Operations in accordance with this Contract and good oil field practic

nal skills necessary to
and

WHEREAS, the Parties desire to enter into this Contract in accordance with the Hydrocarbons Law, which allows
for agreements to be entered into between the State and foreign investors in the form of a production sharing
contract, through direct negotiation or by international public tender.

NOW THEREFORE, in consideration of the undertakings and mutual covenants contained herein, the Parties agree as

follows:

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 3/89
11/1/2018

11

1.1.11

1.1.12

Exhibit

Article 1
DEFINITIONS AND SCOPE

Definitions

Except where the context otherwise indicates or as defined in the Hydrocarbons Law or Petroleum Regulations,
the following words and expressions shall have the following meanings:

Accounting Procedure means the accounting procedure set forth in Annex C.

Affiliated Company or Affiliate of any specified Person means any other Person directly or indirectly Controlling
or Controlled by or under direct or indirect common Control of such specified Person or other Person.

Annual Budget means the expenditure of the Contractor with respect to an Annual Work Program.

Annual Work Program means an itemized statement of the Petroleum Operations to be carried out in the
Contract Area during a Calendar Year.

Appraisal Area means an area within the Contract Area encompassing the geographical extent of a Discovery that
is subject to an Appraisal work program and corresponding budget in accordance with Article 5.2.

Appraisal Well means a Well drilled following a Discovery, with the objective of delimiting and mapping the
reservoir, and also to estimate the quantity of recoverable Hydrocarbons.

Associated Natural Gas means all Natural Gas produced from a reservoir the predominant content of which is
Crude Oil and which is separated from Crude Oil in accordance with generally accepted international petroleum
industry practice, including free gas cap, but excluding any liquid Hydrocarbons extracted from such gas either by
normal field separation, dehydration or in a gas plant.

Barrel means a quantity or unit of Crude Oil equal to 158.9874 liters (forty-two (42) United States gallons) at a
temperature of fifteen point five six degrees (15.56°) Centigrade (sixty degrees (60°) Fahrenheit) and at one (1)
atmosphere of pressure.

BEAC means Banco de los Estados de Africa Central (Bank of the States of Central Africa).

Book Value means the value at which the asset is carried on the balance sheet prepared in accordance with
generally accepted accounting practices used in the international petroleum industry.

Business Day means a day on which the banks are generally open for business in Equatorial Guinea and Dallas,
Texas.

Calendar Year or Year means a period of twelve (12) months commencing on 1 January and ending on the
following 31 December of the same year according to the Gregorian Calendar.

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 4/89
11/1/2018

1

1

1.13

19

1.22

Exhibit

Change in Law means, with respect to Article 25, any change in the laws, decrees, regulations or standards of
Equatorial Guinea, effective as of January 1, 2017, including with respect to any fiscal, taxes, Customs, or
currency control, any change in the interpretation or application of, or in the customs and practices related to, such
laws (the provisions of this Contract are deemed to conform to said interpretation and application from the date
hereof) Decrees, regulations or rules of Equatorial Guinea and excludes all laws, decrees, regulations or standards
which: (i) are related to health, safety, labor and the environment, (ii) are consistent with the international practices
and standards of the oil and gas industry, and (iii) are applied on a non-discriminatory basis.

CIF has the meaning set out in the publication of the International Chamber of Commerce, INCOTERMS 2010.

Commercial Discovery means a Discovery that the Contractor has determined to be economically viable and so
submits a Development and Production Plan for such Discovery for the approval of the Ministry.

Cost Recovery Oil has the meaning ascribed to it in Article 7.2.1.
Contractor means the Company and the National Company.
Contract means this production sharing contract, including its Recitals and Annexes.

Contract Year means a period of twelve (12) consecutive months according to the Gregorian calendar, counted
from the Effective Date of this Contract or from the anniversary of such Effective Date.

Contract Area or Area means the geographic area within the territory of Equatorial Guinea, which is the subject
of this Contract. Such Contract Area shall be described in Annex A and illustrated in Annex B, as it may be
changed by relinquishments of the Contractor in accordance with this Contract.

Control, when used with respect to any specified Person, means the power to direct, administer and dictate
policies of such Person through the ownership of a percentage of such Person’s equity sufficient to hold a majority
of voting rights in an ordinary shareholders meeting. The terms Controlling and Controlled have meanings
correlative to the foregoing.

Crude Oil means Hydrocarbons which are produced at the wellhead in a liquid state at atmospheric pressure
including asphalt and ozokerites, and the liquid Hydrocarbons known as condensate and/or Natural Gas liquids
obtained from Natural Gas by condensation or extraction through field separation units.

Dated Brent means a quote published daily in the Crude Oil Market Platts Bulletin that reflects the price of a
North Sea Brent crude oil blend charge over a given period.

Development and Production Plan has the meaning ascribed to it in Article 5.5.1.
Delivery Point means that point located within the jurisdiction of Equatorial Guinea at which Hydrocarbons reach

(i) the inlet flange at the FOB export 3 vessel, (ii) the loading facility metering station of a pipeline or (iii) such
other point within the jurisdiction of Equatorial Guinea as may be agreed by the Parties.

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 5/89
11/1/2018 Exhibit

1.1.26 Development and Production Area means an area within the Contract Area encompassing the geographical
extent of a Commercial Discovery subject to a Development and Production Plan in accordance with Article 5.5.

1.1.27 Development and Production Costs means all costs, expenses and liabilities incurred by the Contractor in
connection with Development and Production Operations in a Development and Production Area, excluding all
Exploration Costs incurred in the Development and Production Area prior to the establishment of any Field, as
determined in accordance with this Contract and the Hydrocarbons Law.

1.1.28 Development and Production Operations means all operations, other than Exploration Operations, conducted to
facilitate the Development and Production of Hydrocarbons from the Contract Area to the Delivery Point, but
excluding the refining and distribution of Hydrocarbon products.

1.1.29 Development Well means a Well, other than an Exploration Well or an Appraisal Well, drilled with the purpose of
producing or improving the Production of Hydrocarbons, including Exploration Wells and Appraisal Wells
completed as production or injection Wells.

1.1.30 Discovery means the finding by the Contractor of Hydrocarbons whose existence within the Contract Area was
not known prior to the Effective Date or Hydrocarbons within the Contract Area which had not been declared a
Commercial Discovery prior to the Effective Date and which are measurable by generally accepted international
petroleum industry practices.

1.1.31 Dividend Withholding Tax has the meaning ascribed to it in Article 17.1.1.

1.1.32 Dollars or $ means the legal tender of the United States of America.

1.1.33 Effective Date means the date of receipt by the Contractor of the ratification by the State of this Contract pursuant
to Article 31.

1.1.34 Equatorial Guinea means the Republic of Equatorial Guinea.

1.1.35 Exploration Operations include geological and geophysical studies, aerial mapping, investigations relating to
subsurface geology, stratigraphic test drilling, Exploration Wells, Appraisal Wells and related activities such as
drill site preparation, surveying and all work connected therewith that is conducted in relation to the Exploration
for and Appraisal of Hydrocarbon deposits in the Contract Area.

1.1.36 Exploration Costs means all costs, expenses and liabilities incurred by the Contractor in connection with
Exploration Operations in the Contract Area, as determined in accordance with this Contract and the Hydrocarbons
Law.

1.1.37 Extension Period means the First Extension Period and the Second Extension Period individually.

1.1.38 Exploration Periods means the Initial Exploration Period, an Extension Period and any further extensions thereof
as set out in Article 2.2.1.

1.1.39 Exploration Well means any Well whose sole objective is to verify the existence of Hydrocarbons or to study all
the necessary elements that might lead to a Discovery.

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 6/89
11/1/2018 Exhibit

1.1.40 Field means a Discovery or an aggregation of Discoveries that is established as a Field in accordance with Article
5 and can be developed commercially after taking into account all pertinent operational, economic and financial
data collected during the performance of the Appraisal work program or otherwise, in accordance with generally
accepted international petroleum practices. A Field may consist of a Hydrocarbon reservoir or multiple
Hydrocarbon reservoirs all grouped on or related to the same individual geological structural or stratigraphic
conditions, or areas that are not related but will be developed by using a single Development and Production Plan.
All deposits superimposed, adjacent to or underlying a Field in the Contract Area shall form part of the said Field.

1.1.41 FOB has the meaning set out in the publication of the International Chamber of Commerce, INCOTERMS 2010.

1.1.42 First Extension Period means the period of one (1) Contract Year commencing immediately after the conclusion
of the Initial Exploration Period.

1.1.43 First Exploration Sub-Period means the first three (3) Contract Year(s) of the Initial Exploration Period.

1.1.44 First Oil means, in respect of each Development and Production Area, the date on which production of
Hydrocarbons under a program of regular production, lifting and sale commences.

1.1.45 Gross Revenues means the total income from sales of Total Disposable Production plus the equivalent monetary
value of any other disposal of Total Disposable Production from the Contract Area during any Calendar Year.

1.1.46 Hydrocarbons means all natural organic substances composed of carbon and hydrogen, including Crude Oil and
Natural Gas that may be found and extracted from, or otherwise produced and saved from the Contract Area.

1.1.47 Hydrocarbons Law means Law No. 8/2006 dated 3 November 2006 of Equatorial Guinea, and any law that
amends it or replaces it.

1.1.48 Initial Exploration Period means a period of five (5) Contract Years from the Effective Date, subdivided into two
sub-periods of three (3) Contract Years for the First Exploration Sub-Period and two (2) Contract Years for the
Second Exploration Sub-Period.

1.1.49 Joint Operating Agreement or JOA means the joint operating agreement that regulates the internal relations of
the Parties comprising the Contractor for the conduct of Petroleum Operations in the Contract Area,

1.1.50 LIBOR means the interest rate at which Dollar deposits of six (6) months duration are offered in the London Inter
Bank Market, as published in the Financial Times of London. The applicable LIBOR rate for each month or part
thereof within an applicable interest period shall be the interest rate published in the Financial Times of London on
the Last Business Day of the immediately preceding calendar month. If no such rate is quoted in the Financial
Times of London during a period of five (5) consecutive Business Days, another rate (for example, the rate quoted
in the Wall Street Journal) chosen by mutual agreement between the Ministry and the Contractor will apply.

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 7/89
11/1/2018

1.1.51

1.1.52

1.1.53

1.1.54

1.1.55

1.1.56

1.1.57

1.1.58

Exhibit
Market Price means the FOB price for Crude Oil calculated in accordance with Article 10.

Material Contract means a contract with a value greater than five hundred thousand Dollars ($500,000) with
respect to Exploration Operations or to one million Dollars ($1,000,000) in respect of Development Operations or
Production Operations with (i) a Operator Affiliate, when the contract has not been previously and specifically
approved in an Annual Budget as a contract to be carried out by an Affiliate or (ii) a non-Affiliate of the Operator.
In the event that a law or regulation establishes a value higher than that stipulated in this definition for the
supervision of contracts by the State, this definition will be amended to reflect the new higher limit.

Maximum Efficient Production Rate means the maximum efficient production rate of Hydrocarbons from a
Field, that does not damage reservoir formations and does not cause excessive decline or loss of reservoir pressure
in accordance with good oil field practice and as agreed in accordance with Article 6.4.

Member State of CEMAC means a country that is a member of the Central African Economic and Monetary
Community.

Member State of the OHADA means a country that is a member of the Organization for the Harmonization of
Commercial Law in Africa.

Minimum Retention means that the Operator and its Affiliates shall maintain a minimum deposit amount. This
amount shall be measured annually and per Calendar Year, at one or more banks chosen by the Operator and
operating in Equatorial Guinea. The amounts will be as follows:

(a) From the effective date until the approval of the first Development and Production Plan, a deposit amount
equivalent to ten per cent (10 %) of the Annual Budget applicable to such Calendar Year;

(b) From the approval of the first Development and Production Plan, and until First Oil, a deposit amount
equivalent to point five per cent (0.5 %) of the Annual Budget applicable to such Calendar Year; and

(c) From First Oil until the end of Operations,, a deposit amount equivalent to a five per cent (5 %) of the
Annual Budget applicable to such Calendar Year; provided that

(d) If, at any time, a later Development and Production Plan is approved and should this Plan require a
development operation, the deposit amount required shall return to a point five per cent (0.5 %) of the
Annual Budget applicable to such Calendar Year, until the year following the year during which
the development operations foreseen in such Development and Production Plan cease to exist.

Minimum Work Program has the meaning ascribed to it in Article 3.1.
Ministry means the Ministry of Mines and Hydrocarbons of Equatorial Guinea, the entity responsible for

supervising Petroleum Operations in coordination with other Government bodies within the respective areas of
their competence, and any successor.

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 8/89
11/1/2018

1

1

1.59

-1.60

1.61

1.62

1.63

1.64

1.65

1.66

1.67

1.68

1.69

1.70

71

1.72

Exhibit

National Company for the purposes of this Contract, means Equatorial Guinea of Petroleum (GEPetrol), as a
national oil company of Equatorial Guinea; or any successor state company.

National Company’s Participation Interest means the Participation Interest of the National Company as set forth
in Article 1.3.

Natural Gas means those Hydrocarbons that, at atmospheric conditions of temperature and pressure, are in a
gaseous state including dry gas, wet gas and residual gas remaining after extraction, treatment, processing, or
separation of liquid Hydrocarbons from wet gas, as well as gas or gases produced in association with liquid or
gaseous Hydrocarbons.

Net Crude Oil has the meaning ascribed to it in Article 7.3.
Net Natural Gas has the meaning ascribed to in Article 13.3.5.
Parties or Party means the parties or a party to this Contract, as the context may require.

Participation Interest means for each Party comprising the Contractor, the undivided percentage share of such
Party in the rights and obligations under this Contract, as is specified in Article 1.3.

Person means any individual, firm, company, corporation, society, trust, foundation, government, state or agency
of the state or any association or partnership (whether or not having separate legal personality) or two or more of
these.

Petroleum Operations means all operations related to Exploration, Development, Production, transportation,
storage, conservation, decommissioning, sale and/or other disposal of Hydrocarbons from the Contract Area to the
Delivery Point and any other work or activities necessary or ancillary to such operations; these operations and
activities shall be carried out in accordance with this Contract and the Hydrocarbons Law and shall not include
transport outside of Equatorial Guinea.

Petroleum Operations Costs means Exploration Costs and/or Development and Production Costs (as the context
may require) incurred by the Contractor in the carrying out of Petroleum Operations, as determined in accordance
with this Contractor and the Accounting Procedure,

Petroleum Regulations means all regulations promulgated by the Ministry pursuant to the Hydrocarbons Law.
Platts means Platts Crude Oil Marketwire, or if Platts Crude Oil Marketwire ceases to be published then another
similar daily international publication that lists benchmark crude oil prices and which is agreed at the time between

the Parties.

Quarter means a period of three (3) consecutive months beginning on 1 January, 1 April, 1 July or 1 October and
ending on 31 March, 30 June, 30 September or 31 December, respectively.

Reserve Fund has the meaning ascribed to it in Article 24.3.1.

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 9/89
11/1/2018

1.1.73

1.1.74

1.1.75

1.2.2

Exhibit

Royalties means an entitlement of the State over Hydrocarbons produced and saved from the Contract Area, and
not utilized in Petroleum Operations, based on percentages calculated as a function of the daily rate of the Total
Disposable Production as determined in accordance with Article 7.1,

Second Extension Period) means the period of one (1) Contract Year commencing immediately after the end of
the First Extension Period.

Second Exploration Sub-Period means the final two (2) Contract Year(s) of the Initial Exploration Period.
Taxes mean the coercive financial payments in accordance to the Tax Laws, that the State, local authorities and
other public entities, demand in the exercise of their sovereign power. These taxes will be levied on each of the

Parties comprising the Contractor and all other applicable Persons.

Tax Laws means Law No. 412004 dated 28 October 2004 of Equatorial Guinea, and Law No. 2/2007 dated 16
May 2007 of Equatorial Guinea, and any law that amends one or both of them or replaces one or both of them.

Transfer Fee has the meaning ascribed to in Article 17.2.1.

Total Disposable Production means all Hydrocarbons produced and saved from a Development and Production
Area less the quantities used for Petroleum Operations.

Unassociated Natural Gas means all gaseous Hydrocarbons produced from Natural Gas reservoirs, and includes
wet gas, dry gas and residual gas remaining after the extraction of liquid Hydrocarbons from wet gas.

Well means any opening in the ground or seabed made or being made by drilling or boring, or in any other
manner, for the purpose of exploring and/oi discovering, evaluating or producing Crude Oil or Natural Gas, or for
the injection of any fluid or gas into an underground formation other than a seismic hole.

Withholding Tax Waiver has the meaning ascribed to it in Article 17.1.1.

Scope

This Contract is a production sharing contract awarded pursuant to Chapter IV of the Hydrocarbons Law. In
accordance with the provisions of this Contract and the Hydrocarbons Law, the Ministry shall be responsible for

supervising Petroleum Operations in the Contact Areas.

The State grants to the Contractor the sole and exclusive right and charge of conducting all Petroleum Operations
in the Contract Area during the term of this Contract. In consideration of this, the Contractor shall:

(a) be responsible to the State as an independent contractor, for the execution of the Petroleum Operations in
accordance with the provisions of this Contract and the Hydrocarbons Law;

(b) provide all funds, machinery, equipment, technology and personnel prudent and necessary to conduct
Petroleum Operations; and

10

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 10/89
11/1/2018 Exhibit

(c) diligently, with due regard to good oil field practice, perform at its exclusive responsibility and risk all
investments and contractual obligations necessary for conducting Petroleum Operations in accordance
with this Contract.

1.2.3 All Petroleum Operations Costs shall be recoverable and deductible for tax purposes in the manner set forth in this
Contract and the Hydrocarbons Law.

1.2.4 During the term of this Contract, the total Production achieved as a consequence of Petroleum Operations shall be
shared between the Parties in accordance with Article 7.

1.3 Participation Interests

On the Effective Date the Participation Interests of the Parties comprising the Contractor are as follows:

Kosmos Energy 80%

The National Company 20%

Total 100%
ARTICLE 2

EXPLORATION PERIOD AND RELINQUISHMENTS
2.1 Initial Exploration Period

As of and from the Effective Date, the Contractor is authorized to conduct Exploration Operations in the Contract
Area during the Initial Exploration Period.

2.1.1 Upon the fulfillment by the Contractor of its Exploration obligations set forth in Article 3.1.1 with respect to the
First Exploration Sub-Period, the Contractor may elect to enter the Second Exploration Sub-Period.

2.1.2 To elect to enter the Second Exploration Sub-Period, the Contractor shall file a request with the Ministry at least
two (2) months prior to the expiry of the First Exploration Sub-Period. The Ministry shall not unreasonably
withhold or delay the granting of such request; provided that the Contractor has complied with all of its
obligations in the First Exploration Sub-Period and shall not be otherwise in breach of this Contract.

2.2 Extension Periods

2.2.1 Upon the fulfillment by the Contractor of its Exploration obligations set forth in Articles 3.1.1 and 3.1.2 with
respect to the Initial Exploration Period, the Contractor may request up to two (2) extensions of one (1) year each
of the Initial Exploration Period.

2.2.2 For each Extension Period, the Contractor shall file a request with the Ministry at least two (2) months prior to the

expiry of the Initial Exploration Period, or as the case may be, the First Extension Period. The Ministry shall not
unreasonably withhold or delay the granting of such Extension Period; provided that the Contractor

11

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 11/89
11/1/2018

2.2.3

2.2.4

2.2.5

2.3

2.4

24.1

Exhibit

has complied with all of its obligations in the Initial Exploration Period and the First Extension Period, as
applicable, and shall not be otherwise in breach of this Contract.

Each request for an Extension Period shall be accompanied by a map specifying the Contract Area proposed to be
retained by the Contractor, along with a report specifying any work performed in the proposed relinquished area
since the Effective Date and the results obtained therefrom.

If upon expiry of the Initial Exploration Period, or of any Extension Period, any Appraisal work program with
respect to a Discovery is still under progress or an Exploration Well is still under progress, the Contractor shall be
entitled to an additional extension of the then current Exploration Period necessary to complete the work in
progress. Furthermore, where Appraisal work has not yet been completed by the Contractor at the time at which a
relinquishment contemplated by Article 2.4 is due, the requirement to relinquish shall be suspended until such time
that the Contractor completes the said Appraisal work, commerciality is determined and, if applicable, the related
establishment of a Field is approved or denied. Any additional extension granted under this Article 2.2.4 shall not
exceed one (1) Contract Year, or such longer period as may be approved by the Ministry, plus the period of time
established under Article 5 necessary for the evaluation of a marketing plan, the preparation of a Development and
Production Plan and the Ministry’s response.

In the event additional time is needed to complete said Appraisal work as set out in Article 2.2.4, the Contractor
shall file a request for an extension with the Ministry at least two (2) months prior to the expiry of the current
Initial Exploration Period or Extension Period, as applicable. In the event additional time is needed to complete an
Exploration Well still under progress, the current Initial Exploration Period or Extension Period, as applicable,
upon notification to the Ministry, will be extended automatically for such time necessary to complete said
Exploration Well and an additional thirty (30) days to allow for the time to deliver the notice of Discovery as
required in Article 5.1.

Termination
Should the Contractor decide:

(a) not to extend the Initial Exploration Period (or not to enter the Second Exploration Sub-Period) and no
Field has been established during such period; or

(b) to extend the Initial Exploration Period and no Field has been established during an Extension Period or
any additional extension thereof,

this Contract shall automatically terminate.
Mandatory Relinquishments

The Contractor must relinquish to the State thirty percent (30%) of the initial surface area of the Contract Area by
the end of the Initial Exploration Period, twenty-five percent (25%) of the remaining area by the end of the First
Extension Period, and the remainder of the Contract Area by the end of the Second Extension Period, or at the end
of the Initial Exploration Period or the First Extension Period, if no further extension is requested by the
Contractor. To determine the area or areas which the

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 12/89
11/1/2018

2.4.2

2.5.1

2.5.2

2.6

2.6.1

Exhibit

Contractor shall relinquish, the following areas shall be excluded for the purposes of such calculation:

(a) areas designated as an Appraisal Area;
(b) Development and Production Areas;
(c) areas for which the approval of a Development and Production Plan is pending, until finally decided;

(d) the area of any Field, including any Field which may be subject to unitization pursuant to Article 22; and

(e) any area reserved for a possible Unassociated Natural Gas Appraisal in relation to which the Contractor is
engaged in discussions with the Ministry in accordance with Article 13.1.

Upon expiry of the applicable final extension period indicated in Article 2.2, and subject to the provisions of
Article 2.2.4, the Contractor shall relinquish the remainder of the Contract Area, with the exception of:

(a) Development and Production Areas;
(b) those areas for which an application for a Development and Production Area is pending, until finally
decided;

(c) the area of any Field, including any Field which may be subject to unitization pursuant to Article 22; and

(d) any area reserved for a possible Unassociated Natural Gas Appraisal in relation to which the Contractor is
engaged in discussions with the Ministry in accordance with Article 13.

Voluntary Relinquishments

Subject to the Contractor’s obligations under Article 24 and the Hydrocarbons Law, the Contractor may at any
time notify the Ministry upon three (3) months prior notice that it relinquishes all of its rights over all or any
part of the Contract Area.

In no event shall any voluntary relinquishment by the Contractor of rights over all or any part of the Contract Area
reduce the Exploration obligations of the Contractor set forth in Article 3.

Involuntary Relinquishments

Should the Contractor, during the First Exploration Sub-Period (as may be extended), (i) be unable to fulfill its
Minimum Work Program pursuant to Article 3.1.1(a) or (ii) be unable fulfill its Minimum Work Program pursuant
to Article 3.1.1(b), excluding for reasons of Force Majeure or acts or failure to act by the State, including failure to
deliver the data package referenced in Article 3.1.1(b), then the Contractor will relinquish all its rights on the
whole of the Contract Area at the end of the First Exploration Sub-Period (as may be extended).

13

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 13/89
11/1/2018 Exhibit

2.7 Relinquishments Generally

2.7.1 No relinquishment made in accordance with Articles 2.4 or 2.5 shall relieve the Contractor from its obligation to
pay surface rentals accrued or make payments due and payable as a result of Petroleum Operations conducted up
to the date of relinquishment.

2.7.2. The Contractor shall, in accordance with good oil field practice, propose the geographic location of the portion of
the Contract Area that it proposes to retain, and which shall have a continuous geometric shape going from North
to South and East to West delimited as a minimum by one minute (1’) of latitude or longitude or by natural
boundaries and such area shall also be subject to the approval of the Ministry and shall be deemed approved after
sixty (60) days.

ARTICLE 3
EXPLORATION WORK OBLIGATIONS

3.1 Minimum Work Program

During the Exploration Period, the Contractor undertakes to carry out the following Minimum Work Program:
3.1.1 During the First Exploration Sub-Period, the Contractor must:

(a) acquire, process, and interpret 1,200 square kilometers of new 3D seismic data; and

(b) acquire all existing data packages (both seismic and well) over the Area for two million one hundred ten
thousand Dollars ($2,110,000). All costs of data acquisition shall be cost recoverable.

The minimum expenditure for this Sub-Period shall be four million Dollars ($4,000,000).

3.1.2 During the Second Exploration Sub-Period, the Contractor must drill a minimum of one (1) Exploration Well to a
minimum depth of the deepest target interval in the approved well program. The minimum expenditure for this
period shall be thirty million Dollars ($30,000,000).

3.1.3. if the Contractor elects to enter the First Extension Period, the Contractor must perform technical work on
geological and geophysical studies and surveys. The minimum expenditure for this period shall be seven hundred
thousand Dollars ($700,000).

3.1.4 If the Contractor elects to enter the Second Extension Period, the Contractor must drill a minimum of one (1)
Exploration Well to a minimum depth of the deepest target interval in the approved well program. The minimum
expenditure for this period shall be thirty million Dollars ($30,000,000).

3.1.5 | However, if the Contractor has performed work exceeding the Minimum Work Program required of it under any of
Articles 3.1.1, 3.1.2 or 3.1.3, then the excess work, including Wells, is carried over to the next Sub-Period or
Extension Period, and shall be deducted from the Minimum Work Program and the minimum expenditure for such
next Sub-Period or Extension Period.

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 14/89
11/1/2018

3.1.6

3.2

3.2.1

3.2.2

3.3

3.4

Exhibit

If the Contractor fulfills the Minimum Work Program (as set out in Articles 3.1.1, 3.1.2, 3.1.3, and 3.1.4) as
applicable for each such Sub-Period and Extension Period, then the Contractor shall be deemed to have satisfied
the minimum expenditure for each such Sub-Period and Extension Period, as applicable.

Minimum Depth of Wells
Each Exploration Well set forth above must be drilled to the minimum depth specified above in Article 3.1.2 or

3.1.4, as the case may be, or to a lesser depth if authorized by the Ministry in accordance with this Article or if
discontinuing drilling is justified by one of the following reasons:

(a) the economic basement is encountered at a depth less than the stipulated minimum contractual depth;
(b) continued drilling is clearly dangerous because of abnormal pressure in the formation;
(c) rock formations are encountered, the hardness of which makes it impracticable to continue drilling with

appropriate equipment; or

(d) Hydrocarbon bearing formations are encountered that require the installation of protective casings which
excludes the possibility of reaching the minimum contractual depth.

For the purposes of Article 3.2.1, economic basement means any stratum in and below which the geological
structure or physical characteristics of the rock sequence do not have the properties necessary for the accumulation
of Hydrocarbons in commercial quantities and which also reflects the maximum depth at which any accumulation
of this type can be reasonably expected.

Cessation of Drilling

In respect of Article 3.2.1(b) and to the extent practicable where a prudent operator would immediately cease
drilling operations, the Contractor shall inform the Ministry prior to the interruption or cessation of any drilling.
The Ministry shall respond as soon as practicable and in any event within three (3) days counted from the date of
receipt of such request.

Substitute Wells

If any obligatory Exploration Well is abandoned due to events or problems as set out in Article 3.2.1(a), (b), (c)
and (d) and, at the time of such abandonment, the Exploration Costs for such Well have equaled or exceeded thirty
million Dollars ($30,000,000), for all purposes of this Contract, the Contractor shall be deemed to have fulfilled
the Minimum Work Program obligations for the relevant period. If any obligatory Exploration Well is abandoned
due to insurmountable technical problems, and if at the time of such abandonment, the Exploration Costs for such
Well are less than thirty million Dollars ($30,000,000) then the Contractor shall have the option to either:

(a) drill a substitute Exploration Well at the same or another location to be agreed with the Ministry; or

15

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 15/89
11/1/2018

3.5

3.6

41

4.2

42.1

Exhibit

(b) pay the Ministry an amount equal to the difference between thirty million Dollars ($30,000,000) and the
amount of Exploration Costs actually spent in connection with such Exploration Well; and

(c) such substitute well or payment per Articles 3.4(a) or (b) shall be deemed to have fulfilled the Minimum
Work Program obligations for the relevant Sub-Period or Extension Period.

Provision of Guarantee

On or prior to the Effective Date, each of the Parties comprising the Contractor (other than the National Company)
shall provide to the State, at the sole discretion of the Ministry, either (i) a parent company guarantee in the form
set forth in Annex D from a company acceptable to the Ministry in the amount of two hundred million Dollars
($200,000,000), or (ii) an irrevocable standby letter of credit from a first class international financial institution
acceptable to the Ministry in the amount of the minimum expenditure obligations of the Contractor corresponding
to the Minimum Work Program of the then current Sub-Period or Extension Period, as applicable, and which shall
remain valid and effective for six (6) months after the end of the relevant Sub-Period, any Extension Period and
any additional extension thereof, as applicable. If the Parties comprising the Contractor (other than the National
Company) fail to deliver to the Ministry the required guarantee within fifteen (15) Business Days from the
Effective Date, this Contract shall be considered null and void without any further procedure or notice.

Participation Interest of the National Company

For the purposes of this Article 3 any expenditure of the Parties comprising the Contractor (other than the National
Company) under Article 8.2 shall be treated as an expenditure for the purpose of satisfying the minimum
expenditure obligations set out herein.

ARTICLE 4
ANNUAL WORK PROGRAMS AND BUDGETS

Submission of Annual Work Program

No later than ninety (90) days prior to the beginning of each Calendar Year, or for the first Calendar Year no later
than sixty (60) days after the Effective Date, the Contractor shall prepare and submit for approval by the Ministry a
detailed and itemized Annual Work Program divided into Quarters, along with the corresponding Annual Budget
for the Contract Area setting forth the Petroleum Operations the Contractor proposes to carry out during such
Calendar Year. The Annual Budget shall be presented in the official format of the Ministry.

Form and Approval of Annual Work Program

Each Annual Work Program and corresponding Annual Budget shall be broken down into the various Exploration
Operations and, as applicable, the Appraisal operations for each Appraisal Area and the Development and
Production Operations for each Development and Production Area. The Ministry may propose amendments or
modifications to the Annual Work Program and corresponding Annual Budget, by giving notice to the Contractor
and including reasons for such amendments or modifications, within sixty (60) days following receipt of such
Annual Work

16

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 16/89
11/1/2018 Exhibit

Program and Annual Budget. In such event the Ministry and the Contractor shall meet as soon as possible to
review the amendments or modifications proposed by the Ministry and establish by mutual agreement the Annual
Work Program and corresponding Annual Budget. The parts of the Annual Work Program for which the Ministry
does not require amendment or modification will be deemed approved and must be completed by the Contractor
within the stated time period, provided they may be undertaken on an individual basis. With respect to the parts of
the Annual Work Program for which the Ministry proposes any amendment or modification, the date of approval
of the Annual Work Program and corresponding Annual Budget shall be the date on which the Ministry and the
Contractor reach the aforementioned mutual agreement. In the event the Ministry and the Contractor do not reach
an agreement regarding the amendments and modifications proposed by the Ministry before the end of the
Calendar Year in which the Annual Work Plan and corresponding Annual Budget were submitted, the Contractor
shall continue operating pursuant to the most recent Annual Work Plan and corresponding Annual Budget
approved by the Ministry until a mutual agreement is reached of Petroleum Operations.

43 Conduct of Petroleum Operations

The Contractor shall diligently and properly perform the Petroleum Operations with diligence, efficiency and
economy, in accordance with accepted international petroleum industry practices under the same or similar
circumstances and the terms of this Contract and the Hydrocarbons Law.

44 Overexpenditures

44.1 It is acknowledged by the Ministry and the Contractor that the technical results acquired as work progresses or the
occurrence of certain unforeseen changes in circumstances may justify modifications to an approved Annual Work
Program and corresponding Annual Budget. In such circumstances, the Contractor shall promptly notify the
Ministry of the proposed modifications. Such modifications are subject to review and approval by the Ministry
within sixty (60) days after receipt of such notice. Failure of the Ministry to approve or reject such proposed
modifications within such sixty (60) day period shall be deemed to be an approval of such proposed modifications.
Notwithstanding the foregoing and in no event shall the Contractor incur any line item expenditure which exceeds
an approved Annual Budget line item by more than ten percent (10%), provided that the cumulative total of all
overexpenditures for a Calendar Year shall not exceed five percent (5%) of the total approved Annual Budget
without the prior approval of the Ministry; otherwise such excess expenditures shall not be recoverable as a
Petroleum Operations Cost or deductible for tax purposes.

4.4.2 At such time that the Contractor reasonably believes that the limits of an Annual Budget will be exceeded, the
Contractor shall promptly notify the Ministry and shall provide the Ministry with full details of such
overexpenditures, including reasons therefor.

44.3 The limitations set out in this Article 4.4 shall be without prejudice to the Contractor’s right to make expenditures

in the event of an emergency or accident requiring urgent action under Article 4.5.

17

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 17/89
11/1/2018

444

45

4.5.1

4.5.2

5.1

5.2

5.2.1

5.2.2

5.2.3

Exhibit

Save as otherwise provided in Article 4.5, should the Contractor incur any expenditure whose program and budget
has not been approved within an Annual Work Program and corresponding Annual Budget or any amendment
thereto approved by the Ministry, then such expenditure shall not be recoverable by the Contractor as a Petroleum
Operations Cost or be deductible for tax purposes.

Emergency or Accident

In the event of an emergency or accident requiring urgent action, the Contractor shall take all steps and measures
as may be prudent and necessary in accordance with good oil field practice for the protection of its interests and
those of the State and the property, life and health of other Persons, the environment and the safety of Petroleum
Operations. The Contractor shall promptly inform the Ministry of such emergency or accident.

All of the related costs incurred by the Contractor in accordance with this Article 4.5 shall be recoverable as
Petroleum Operations Costs in accordance with this Contract. Notwithstanding the foregoing, all costs incurred by
the Contractor in the cleaning up of pollution or damage to the environment caused by the gross negligence or
willful misconduct of the Contractor, its subcontractors or any Person acting on its or their behalf shall not be
recoverable as a Petroleum Operations Cost.

ARTICLE 5
APPRAISAL OF A DISCOVERY AND PRODUCTION PERIOD

Notification of Discovery

If the Contractor discovers Hydrocarbons in the Contract Area it shall notify the Ministry as soon as possible, but
not later than thirty (30) days after the date of such Discovery. This notice shall include all relevant information in
accordance with generally accepted practice of the international petroleum industry including particulars of any
production testing program which the Contractor has carried out or proposes to carry out during drilling
operations.

Appraisal Work Program

If the Contractor considers that the Discovery merits Appraisal it shall diligently submit to the Ministry a detailed
Appraisal work program and corresponding budget no later than six (6) months following the date on which the
Discovery was notified in accordance with Article 5.1. The Appraisal work program, corresponding budget and
designated Appraisal Area are subject to the review and approval of the Ministry in accordance with the
procedures set forth in Article 4.

The draft Appraisal work program shall specify the estimated size of the Hydrocarbon reserves of the said
Discovery, the area proposed to be designated as the Appraisal Area and shall include all seismic, drilling, testing
and Appraisal operations necessary to carry out an appropriate Appraisal of the Discovery. The Contractor shall
diligently undertake the approved Appraisal work program, it being understood that the provisions of Article 4.4
shall apply to such program.

The duration of the Appraisal work program shall not exceed twenty-four (24) months for Crude Oil and in the
case of Natural Gas the duration of the Appraisal work program shall be determined in accordance with the
provisions of Article 13,

18

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 18/89
11/1/2018

5.3

5.4

5.5

5.5.1

5.5.2

5.5.3

Exhibit

unless as otherwise approved by the Ministry, such approval not to be unreasonably withheld or delayed.
Submission of Appraisal Report

Within six (6) months following completion of the Appraisal work program and in any event no later than thirty
(30) days prior to the expiry of the Initial Exploration Period, or the First Extension Period or the Second
Extension Period, including any additional extension in accordance with the provisions of Article 2.2, as may be
the case, the Contractor shall submit to the Ministry a detailed report giving all the technical and economic
information associated with the Discovery so appraised and which shall confirm, in the Contractor’s opinion,
whether such Discovery is a Commercial Discovery.

The above-referred report shall include geological and petrophysical characteristics of the Discovery, estimated
geographical extent of the Discovery, results of the production tests yielded by the formation and the preliminary
economic study with respect to the exploitation of the Discovery.

Determination of Commerciality

For the purposes of Article 5.3, the Contractor shall determine whether it considers that a Discovery or aggregation
of Discoveries can be developed commercially. The commercial viability of the Discovery or aggregation of
Discoveries shall be determined after consideration of all pertinent operating, economic and financial data
collected during the performance of the Appraisal work program and otherwise, including Crude Oil and Natural
Gas recoverable reserves, sustainable Production levels and all other relevant economic factors, according to
generally accepted international petroleum industry practice.

Submission and Approval of Development and Production Plan

If the Contractor deems the Discovery or aggregation of Discoveries to be a Field it shall submit for the approval
of the Ministry a development and production plan (the Development and Production Plan) for such Discovery or
aggregation of Discoveries within twelve (12) months following the remittance of the report referred to in Article
5.3.

The Ministry may propose amendments or modifications to the aforementioned Development and Production Plan,
and also to the Development and Production Area subject to such Development and Production Plan, by notice to
the Contractor within ninety (90) days following receipt of the relevant plan. Such notification shall set out the
reasons for the amendments or modifications proposed by the Ministry. In such event the Ministry and the
Contractor shall meet as soon as possible to review the proposed amendments or modifications of the Ministry and
establish by mutual agreement the Development and Production Plan.

If (i) the Contractor and the Ministry do not reach a written agreement within one hundred eighty (180) days
following the submission of amendments and modifications by the Ministry, or (ii) the Ministry notifies the
Contractor that it does not approve the Development and Production Plan, within thirty (30) Business Days of the
occurrence of either (i) or (ii) above, the Parties shall meet to assess the discrepancies in accordance with articles
49 and 50 of the Petroleum Regulations;

19

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 19/89
11/1/2018 Exhibit

if an agreement is not reached, the points of discrepancies shall be referred to and shall be determined by an
internationally recognized expert appointed by the International Chamber of Commerce in accordance with its
Rules for Expertise (ICC Expertise Rules). The determination of the expert shall be final and binding upon the
Parties, including the Ministry, and, if should it not be complied with pursuant to Equatorial Guinea legislation,
either Parties may refer the matter to arbitration under Article 26 to reach a final and binding decision. .

5.6 Modifications to Development and Production Plan

5.6.1. When the results obtained during Development and Production Operations require certain modifications to the
Development and Production Plan, such plan may be modified using the same procedure provided for with respect
to the initial approval thereof. Subject to Article 4.4, the Contractor may not incur any expenditure which exceeds
the approved Development and Production Plan without the prior approval of the Ministry; if prior approval is not
obtained, such excess expenditures will not be recoverable by the Contractor as Petroleum Operations Costs or
deductible for tax purposes.

5.6.2. During a period of Development and Production, the Contractor may propose to the Ministry revisions to the
Development and Production Plan at any time that additional Development and Production Operations are under
consideration. Such revisions shall be submitted for approval by the Ministry, using the same procedure provided
for with respect to the initial approval thereof.

5.7 Number of Fields

If the Contractor discovers more than one ( I) Field in the Contract Area which are not overlying, adjacent to or
underlying an existing Field, each of them shall be the subject of a separate Development and Production Plan.

5.8 Extension of Field beyond Contract Area

5.8.1 If, during work performed after approval of a Development and Production Plan, it appears that the geographical
extent of a Field is larger than the Development and Production Area designated pursuant to Article 5.5, the
Ministry may grant the Contractor the additional area, on condition that it is included in the Contract Area in effect
at that time, and provided that the Contractor provides supporting evidence of the existence of the additional area
applied for.

5.8.2 In the event that a Field extends beyond the boundaries of the Contract Area as delimited at any particular time,
the Ministry may require the Contractor to exploit such Field in association with the contractor of the adjacent area
in accordance with Article 22, the Hydrocarbons Law and generally accepted practice of the international
petroleum industry.

5.8.3. When the area proposed to be unitized is not subject to any production sharing contract, the Ministry may grant the
Contractor the additional area, on condition that it is included in the Contract Area in effect at that time, it being
understood that any award of an additional area must be in accordance with the Hydrocarbons Law.

5.9 Commencement and Performance of Development and Production Operations

20

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 20/89
11/1/2018 Exhibit

5.9.1 The Contractor shall commence Development and Production Operations within six(6) months from the date of
approval of the Development and Production Plan and shall pursue such operations diligently.

5.9.2. The Contractor undertakes to perform all Development and Production Operations in accordance with generally
accepted practice of the international petroleum industry, this Contract and the Hydrocarbons Law.

5.10 Duration of Operations

5.10.1 The duration of the Development and Production period during which the Contractor is authorized to exploit a
Field is twenty-five (25) Years from the date of approval of the Development and Production Plan related to such
Field.

The Development and Production period defined above may be extended for an additional period of five (5) Years
with prior approval of the Ministry, which approval shall not be unreasonably withheld or delayed, if the
Contractor submits a request to this effect to the Ministry at least one (1) Year prior to its expiry and on the
condition that the Contractor has fulfilled all of its obligations under this Contract and that it can demonstrate that
commercial Production from the Field is still possible after the expiry of the initial Development and Production
period.

5.11 Risk and Expense of Contractor

The Contractor undertakes to perform at its own expense and financial risk all the Petroleum Operations required
to place a Field into Production in accordance with the Development and Production Plan so approved.

5.12 Mandatory Relinquishment

For the duration of the Initial Exploration Period, the Extension Periods and any additional extension thereof, the
Ministry may, provided it gives at least six (6) months’ notice, require the ‘Contractor to promptly relinquish,
without any compensation or indemnification, all of its rights over the area encompassing a 19 Discovery,
including all of its rights over Hydrocarbons which may be produced from such Discovery, if the Contractor:

(a) has not submitted, in accordance with Article 5.2, an Appraisal work program and corresponding budget
with respect to such Discovery within six (6) months following the date on which such Discovery has been
notified to the Ministry; or

(b) subject to Article 13.1 regarding Unassociated Natural Gas, does not establish the Discovery as a Field
within one (1) Year after completion of Appraisal work with respect to such Discovery.

5.13 Future Operations
In the event of a relinquishment under Article 5.12, the Ministry may perform or cause to be performed any
petroleum operations with respect to any Discovery so relinquished without any compensation or indemnification
to the Contractor, provided, however, that it shall not interfere with the Petroleum Operations undertaken by the

Contractor in the part of the Contract Area retained by the Contractor, if any. The Ministry shall be permitted to
use (free of charge) all facilities

21

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 21/89
11/1/2018

5.14

6.1

6.2

6.3

6.4

Exhibit

and equipment in the relinquished Discovery area of the Contractor that are not used for continuing Petroleum
Operations in accordance with Article 51 of the Petroleum Regulations, Ministerial Order Number 4/2013, dated
June 20 2013, as may be amended. If requested by the Ministry all continuing operations may be undertaken by
the Contractor, if so agreed, for a fee and on terms to be agreed between the Ministry and the Contractor.

Available Facilities

In the event there are facilities and equipment in an area adjacent to or near the Contract Area which have excess
capacity that could be utilized by Contractor, the Ministry may, considering the efficiency and economic
management of existing resources, cause such facilities and equipment to be made available to Contractor for any
Development and Production Operations, provided, however, that such Development and Production Operations
shall not interfere with the ongoing operations in that area. The Ministry will then implement the process set out in
Articles 50, 51, and 52 of the Hydrocarbons Law.

ARTICLE 6
CONDUCT OF PETROLEUM OPERATIONS

Obligations of Contractor

In accordance with generally accepted practice of the international petroleum industry and the Hydrocarbons Law,
the Contractor shall provide all funds necessary for the conduct of Petroleum Operations in the Contract Area
including the purchase or rental of all facilities, equipment, materials and other goods required for the performance
of such Petroleum Operations. It shall also supply all technical and operational expertise, including the use of
foreign and national personnel required for implementing Annual Work Programs. The Contractor shall be
responsible for the preparation and implementation of all Annual Work Programs which shall be performed in
accordance with this Contract, the Hydrocarbons Law and generally accepted practice of the international
petroleum industry.

Joint Operating Agreement

Within forty-five (45) days following the Effective Date, the Contractor shall provide the Ministry with a draft of
the Joint Operating Agreement which shall be based upon the current model form operating agreement from the
Association of International Petroleum Negotiators (AIPN). The Joint Operating Agreement and all amendments
thereto shall be subject to the prior approval of the Ministry. The identity of the Operator and any change thereto
shall be subject to the prior approval of the Ministry in accordance with the Hydrocarbons Law. The National
Company shall be appointed as the administrative operator under the Joint Operating Agreement.

Conduct of Petroleum Operations

The Contractor shall diligently conduct Petroleum Operations in accordance with this Contract, the Hydrocarbons
Law and generally accepted practice of the international petroleum industry.

Maximum Efficient Production Rate

22

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 22/89
11/1/2018 Exhibit

The Contractor and the Ministry shall agree on the Production programs before Production begins in any Field and
establish at that time the Maximum Efficient Production Rate for such Field, and will determine the dates on which
such levels will be reexamined and potentially revised.

6.5 Working Conditions

The Contractor shall provide acceptable working conditions and access to medical attention and nursing care for
all of its local and international personnel and those of its subcontractors while undertaking Petroleum Operations.
The Contractor shall also provide living accommodation for personnel based on offshore installations and an
additional accommodation allowance in the remuneration of personnel based onshore.

6.6 Discovery of other Minerals

The Contractor shall promptly notify the Ministry of the discovery of any minerals or other substances in the
Contract Area. If any Persons are granted a permit or license within the Contract Area for the exploration and
exploitation of any minerals or substances other than Hydrocarbons, the Ministry shall take all reasonable
measures to ensure that the operations of such Persons will not obstruct the Contractor’s Petroleum Operations.
The Contractor shall use all reasonable efforts to avoid any obstruction with such permit holders or licensees’
operations.

6.7 Award of Contracts
The Contractor shall award all the contracts, in accordance with the Local Content Regulation enacted by the
Ministry in the Ministerial Decree N.° 1/2014, of 26th of September 2014, to the best qualified subcontractor or to
other Person, including the Contractor’s affiliated Companies, on the basis of the cost and the capacity to comply

with the contract’s provisions, as long as the Contractor abides by the Article 23.1.

6.7.1 In all the Material Contracts, the Contractor shall:

(a) call a bid for the contract.
(b) give preference to the national companies the Contractor thinks that are qualified;
(c) before awarding a Material Contract, notify and inform the Ministry about the intention of the Contractor

to present an offer for such contract;

(d) include the national companies that have been included in a list provided by the Ministry and that the
Contractor regard as competent, in the list of bids for such Material Contract;

(e) include in the list of bids, any qualified Person the Ministry suggests to be included;
(69) finish the bid process within a reasonable period of time;

(g) consider and analyze the submitted offers;

23

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 23/89
11/1/2018

6.7.2

6.8

6.8.1

6.8.2

6.8.3

Exhibit

(h) draft and send to the Ministry a competitive analysis of the offers submitted including the Contractor’s
recommendation in terms of the Person that will be awarded with the contract, the underlying reasons and
the technical, commercial and contractual conditions to be agreed;

(i) obtain the Ministry’s approval, which will be regarded as awarded if there is no response to an approval
application thirty (30) days after since the reception of the written application; and

0) Provide the Ministry with a final copy of the signed contract.

All the amendments or modifications that per se abide by the definition of the Material Contract shall require the
prior approval of the Ministry, approval that will be regarded as awarded if there is if there is no response to an
approval application thirty (30) days after since the reception of the written application.

Should the Contractor imports and/or use any service, material, equipment, consumables and other goods from a
country other than Equatorial Guinea, aware of contravention of this Article or Article 23.1, or otherwise signs a
contract aware of contravention of such Articles, their costs shall not he Petroleum Operational Costs and they
shall not be recoverable costs by the Contractor.

Inspection of Petroleum Operations

All Petroleum Operations may be inspected and audited by the Ministry at such intervals as the Ministry deems
necessary. The duly commissioned representatives of the Ministry shall have the right, among others, to monitor
Petroleum Operations and inspect all equipment, facilities and materials relating to Petroleum Operations,
provided that any such inspection shall not unduly delay or impede Petroleum Operations. The representatives of
the Ministry inspecting and monitoring Petroleum Operations shall comply with the safety standards of the
Contractor.

For the purposes of permitting the exercise of the above-mentioned rights, the Contractor shall provide reasonable
assistance to the representatives of the Ministry, including transportation and accommodation, as set forth in
Article 6.23.

All costs directly related to the technical inspection, verification and audit of Petroleum Operations or otherwise in
connection with the exercise of the Ministry’s rights under this Contract or the performance of the Contractor’s
obligations shall be borne by the Contractor and are recoverable as Petroleum Operations Costs in accordance with
this Contract, including:

(a) outbound and return travel expenses;
(b) local transportation, as necessary, when there is no transportation available under Article 6.8.2;
(c) accommodation, when such accommodation is necessary to perform the official duties and is not provided

under Article 6.8.2; and
(d) per diems, which shall be adjusted in accordance with such amounts assigned to the ranking of each agent

of the Ministry as published in the general budget law of the State approved for such Calendar Year,
applicable to all

24

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 24/89
11/1/2018

6.9

6.9.1

6.9.2

6.12.1

Exhibit

companies in the extraction sector of Hydrocarbons in Equatorial Guinea, as set out in Article 6.23 below.

All travel expenses in (a) and (b) and accommodations in (c) above shall be arranged by Contractor and Contractor
shall pay directly to the service providers such costs. As a consequence of the payment of the per diems noted
above in (d), Contractor shall not make any payments to or on behalf of any Government of Equatorial Guinea
travelers in relation to meals or other incidental or miscellaneous costs incurred by such travelers during such
travel, and all such costs shall be for the sole account of such travelers.

Provision of Information to Ministry

The Contractor shall keep the Ministry fully informed on the performance and status of Petroleum Operations at
reasonable intervals and as required under this Contract and of any emergencies or accidents that may have
occurred during such operations. Furthermore, the Contractor shall provide the Ministry with all documentation
and information that is required to be provided under this Contract and the Hydrocarbons Law and as may
otherwise be requested by the Ministry from time to time.

The Contractor shall keep the Ministry informed on a daily basis of the volumes of Hydrocarbons produced from
the Contract Area.

Production of Energy for Own Use

The Contractor shall not produce any energy for its own use unless national production is insufficient or not
reliable enough for the demands of the Contractor in its conduct of Petroleum Operations. This restriction does not
preclude Contractor from having appropriate and customary back-up generators to provide energy in its conduct of
Petroleum Operation. In such event, the energy produced may not be sold to any Person. However, the Contractor
may utilize the amounts of Crude Oil and/or Natural Gas necessary for the production of power for use in its
offshore facilities.

Standard of Equipment

The Contractor shall ensure that all equipment, plants, installations and materials used by it comply with the
Hydrocarbons Law and generally accepted engineering standards, and that they are duly constructed and
maintained in good condition.

Care of Contractor and the Environment

The Contractor shall take all prudent and necessary steps in accordance with generally accepted practice of the
international petroleum industry, the Hydrocarbons Law and this Contract to:

(a) prevent pollution and protect the environment and living resources;

(b) ensure that any Hydrocarbons discovered or produced in the Contract Area are handled in a manner that is
safe for the environment;

(c) avoid causing damage to overlying, adjacent and/or underlying formations trapping Hydrocarbon reserves;

25

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 25/89
11/1/2018

6.12.2

6.12.3

6.12.4

6.13

Exhibit

(d) prevent the ingress of water via Wells into strata containing Hydrocarbon reservoirs;
(e) avoid causing damage to overlying, adjacent and/or underlying aquifers;
(6) ensure that Petroleum Operations are carried out in accordance with this Contract, the Hydrocarbons Law

and all other laws of Equatorial Guinea;

(g) undertake the precautions necessary for the protection of maritime transportation and the fishing industry
and to avoid contamination of the ocean and rivers;

(h) drill and exploit each Field in such a manner that the interests of Equatorial Guinea are protected; and

(i) ensure prompt, fair and full compensation for injury to Persons or property caused by the effects of
Petroleum Operations.

If the Contractor’s actions result in any pollution or damage to the environment, any Person, living resources,
property or otherwise, the Contractor shall immediately take all prudent and necessary measures to remedy such
damages and effects thereof and/or any additional measures as may be directed by the Ministry. If the pollution or
damage is caused as a result of the negligence or willful misconduct of the Contractor, its subcontractors or any
Persons acting on its or their behalf all costs in relation thereof shall not be recoverable as a Petroleum Operations
Cost. If the Contractor does not act promptly so as to control or clean-up any pollution or make good any damage
caused, the Ministry may, after giving the Contractor reasonable notice in the circumstances, carry out the actions
which are prudent or necessary hereunder and under Article 4.5 and all reasonable costs and expenses of such
actions shall be borne by the Contractor and shall not be recoverable as a Petroleum Operations Cost.

If the Ministry determines that any works or installations built by the Contractor or any activity undertaken by the
Contractor threatens the safety of any Persons or property or causes pollution or harm to the environment, the
Ministry shall promptly advise the Contractor of its determination, and may require the Contractor to take all
appropriate mitigating measures, consistent with generally accepted practice of the international petroleum
industry, to repair any damage caused by the Contractor’s conduct or activities. Furthermore, if the Ministry deems
it necessary, it may demand that the Contractor suspend totally or partially the affected Petroleum Operations until
the Contractor has taken the appropriate mitigating measures or repaired any damage.

The Contractor shall undertake comprehensive environmental impact assessment studies prior to, during and after
major drilling operations. The Contractor shall assume the costs of these studies and such costs shall be
recoverable. This requirement is mandatory and the first study shall be presented to the Ministry before the start of
the drilling of the first Well in the Contract Area. However, an environmental impact assessment must also be
completed prior to undertaking any seismic work in any areas of particular environmental sensitivity specified by
the State.

Re-injection and Flaring of Natural Gas

26

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 26/89
11/1/2018

Exhibit

The Natural Gas that the Contractor does not develop in accordance with this Contract and the Hydrocarbons Law or use in
its own operations within the Contract Area shall be re-injected into the structure of the subsoil, and all costs of such
reinjection shall be recoverable as a Petroleum Operations Cost. Notwithstanding the foregoing, the Ministry may
authorize the combustion of Natural Gas for short periods of time in accordance with the Hydrocarbons Law. The
Contractor shall compensate the State for the value of the gas volumes flared without authorization. All such Natural Gas
not used in Petroleum Operations by the Contractor or not developed in accordance with this Contract and the
Hydrocarbons Law shall remain the sole property of the State.

6.18

6.18.1

Design and Identification of Wells

The Contractor shall conform to the practices generally accepted in the international petroleum industry in the
design and drilling of Wells, including their casing and cementation.

Each Well shall be identified by a name or number agreed with the Ministry, which shall be indicated on all maps,
plans and other similar records produced by or on behalf of the Contractor.

Vertical Projection Wells

No Well may be drilled to an objective which is outside the vertical projection of the boundaries of the Contract
Area. Controlled direction Wells drilled within the Contract Area from adjacent terrain not covered by this
Contract will be considered for all purposes of this Contract as Wells drilled from territory included in the Contract
Area, and whose drilling may only be undertaken with the prior approval of the Ministry, and on such terms and
conditions as the Ministry may establish. Nothing in this Article has the intention or should be interpreted as a
grant of a right of lease, license, servitude or any other right that the Contractor must obtain from the Ministry or
other Persons.

Notification of Commencement of Drilling

The Contractor shall notify the Ministry at least ten (10) Business Days in advance of the commencement of any
drilling of any Well set out in an approved Annual Work Program and corresponding Annual Budget or before the
resumption of works on any Well whose works have been suspended for more than six (6) months.

Construction of Facilities

The Contractor shall build arid maintain all facilities necessary for the proper performance of this Contract and the
conduct of Petroleum Operations. In order to occupy land necessary for the exercise of its rights and obligations
under this Contract, the Contractor shall request the authorization of the Ministry and/or other applicable
governmental authorities, which authorization shall be subject to and granted in accordance with Article 6.19, the
Hydrocarbons Law and other applicable laws of Equatorial Guinea. The Contractor shall repair any and all damage
caused by such circumstances.

Occupation of Land

In order to carry out Petroleum Operations, the Contractor shall have the right to:

27

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 27/89
11/1/2018

(a)

(b)

@)

Exhibit

subject to Articles 6.17 and 6.18.2, occupy the necessary land for the performance of Petroleum
Operations and associated activities as set out in paragraphs (b) and (c) below, including lodging for
personnel;

undertake or procure the undertaking of any infrastructure work necessary in normal technical and
economic conditions for the carrying out of Petroleum Operations and associated activities such as
transport, storage of equipment, materials and extracted substances, establishment of telecommunications
equipment and communication lines necessary for the conduct of Petroleum Operations at installations
located both offshore and onshore;

undertake or ensure the undertaking of works necessary for the supply of water to personnel and
installation works in accordance with water supply regulations; and

extract and use or ensure the extraction and utilization of resources (other than Hydrocarbons) from the
subsoil necessary for the activities stipulated in paragraphs (a), (b) and (c) above in accordance with
relevant regulations.

6.18.2 Occupation of land as mentioned in Article 6.18.1 shall become effective after the Ministry or other applicable
governmental authority approves the request submitted by the Contractor indicating and detailing the location of
such land and how the Contractor plans to use it, taking the following into consideration:

(a)

(b)

()

(d)

if the land belongs to the State, the State shall grant it to the Contractor for occupation and to build its
fixed or temporary facilities during the term of this Contract for a fee and on terms to be agreed and such
amount shall be considered a Petroleum Operations Cost;

if the land is private property by traditional or local right according to the Property Registry, then (i) if the
occupation is merely temporary or transitory, or for right of way, the Contractor shall reach an agreement
with the relevant property owner and the property owner shall reach an agreement with any occupant,
tenant or possessor, with regard to the rental to be paid, and the resulting amounts shall be considered
recoverable Petroleum Operations Costs, or (ii) if the occupation is permanent, the relevant owner and the
Contractor shall reach an agreement regarding matters related to the property’s acquisition and such
amounts shall be considered Petroleum Operations Costs;

if the Contractor and the relevant property owner or occupant, tenant or possessor do not reach an
agreement regarding the matters mentioned in paragraph (b) above, the Ministry shall act as a mediator
between them and in the event that such mediation does not produce a resolution of the case the dispute
shall be resolved by the courts of Equatorial Guinea unless recourse is had to the procedure described in
paragraph (d) below;

the State may proceed to expropriate the land, subject to the prior publication of a decree of compulsory
expropriation followed by a fair and reasonable valuation of the land concerned by an expert valuator, In
such event the Contractor shall compensate the expropriated property owner in accordance with the value
determined by such expert valuator if the State has not done

28

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 28/89
11/1/2018

6.19

6.20

6.21

6.22

6.23

Exhibit

so; such amounts shall be considered recoverable Petroleum Operations Costs;

(e) the relinquishment, in whole or in part, of the Contract Area, will not affect the Contractor’s rights under
Article 6.18.1 to carry out building works and construction of installations, provided that such works and
installations are directly related to other activities of the Contractor in the remainder of the Contract Area,
as in the case of partial relinquishment, and covered by other production sharing contracts.

Residence of Personnel

There shall be no restrictions imposed on the entry, residence, free circulation, employment and repatriation of the
personnel of the Contractor and its subcontractors, the family of such personnel, or the personal effects of such
personnel and his or her family., provided that the Contractor and its subcontractors comply with all applicable
laws including employment and social legislation of Equatorial Guinea. The State agrees to grant in a timely
manner the entry, work, or residence permits or other permits or authorizations that, in accordance with the Laws
of Equatorial Guinea, may be required by the personnel of the Contractor, the Operator or any subcontractor.

Assistance of Ministry

The Ministry shall assist the Contractor and its subcontractors in obtaining all administrative authorizations and
licenses as may be reasonably necessary for the proper execution of Petroleum Operations under this Contract.

Opening of Branch Office

The Contractor shall, to the extent that it has not already done so, open a representative branch office in Equatorial
Guinea within six (6) months following the Effective Date, until such time as an Equatorial Guinean incorporated
affiliate is established pursuant to Article 17.1. Such branch office shall always be staffed by at least one (1)
representative with sufficient authority to make decisions on behalf of the Contractor.

Premises

Upon the first Commercial Discovery, the Contractor shall, to the extent that it has not already done so, construct a
prestigious building for its offices in Equatorial Guinea using modern and permanent materials and of an
appropriate size and design as shall be approved by the Ministry. All costs related to such construction shall be
recoverable as Petroleum Operation Costs in accordance with this Contract. Once such construction costs have
been recovered by the Contractor, such property shall be owned solely by the State and the Contractor shall pay
rent to the State at a price and on terms to be negotiated and such rent shall be considered recoverable Petroleum
Operations Costs by the Contractor.

State Expenses
If, in connection with Contractor’s performance of its obligations under this Contract or for the negotiation of this

Contract prior to the Effective Date, or if circumstances emerged regarding this Contract other than as provided in
this Section 6.23 of this

29

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 29/89
11/1/2018

71

Exhibit

Contract, any employee or official of the State, including the Ministry’s personnel and GEPetrol, is required to
travel to any location outside the Republic of Equatorial Guinea or as set out in Section 6.8.3 above, and the State
agrees, through the Ministry, to permit such employee or official to travel for such purposes, Contractor agrees,
subject to the prior mutual agreement of the Parties to such travel, to pay the following amounts to the Ministry, on
behalf of the State, for the travel expenses related to the participation of such employees or officials:

(a) the actual expenses incurred for travel to the location outside of the Republic of Equatorial Guinea and for
travel to return to the Republic of Equatorial Guinea and lodging of such employees or officials at the
foreign location, and

(b) to pay to the Ministry, on behalf of the State, for the per diem as provided in the 2017 Budget Law. amount
equal to the following for each day such employee or official is out of the Republic of Equatorial Guinea
in accordance with the request of CONTRACTOR;

As requested by the Ministry, for travel approved by Company in advance, Company agrees

@ As a consequence of the payment of the per diems noted above, Company shall not make any payments to
or on behalf of any Government of Equatorial Guinea travelers in relation to meals or other incidental or
miscellaneous costs incurred by such travelers during such travel, and all such costs shall be for the sole
account of such travelers.

(ii) The Parties agree that all payments made pursuant to this Section 6.23 by Company to the Ministry, on
behalf of the State, and to the provider of services, shall be recoverable expenses under this Contract as
Petroleum Operations Costs, The Parties further agree that in relation to all payments made pursuant to
this Section 6.23, Company is neither seeking nor shall it/ gain any business or business advantage from
the Ministry or the Government of the Republic of Equatorial Guinea as a result of making such payments.

The amounts contemplated pursuant to this Section 6.23 shall be payable by Contractor by wire transfer or check
made out to the Ministry in the resulting total amount. Notwithstanding the foregoing, with respect to the actual
travel and lodging expenses provided by Section 6.23(a), Contractor may choose to pay such amounts directly to
the provider of such services for travel and lodging. The sums paid by Contractor pursuant to this Section 6.23 will
be included as cost recoverable Petroleum Operations Costs. As a consequence of the payment of the amounts
noted above, Contractor shall not make any payments to or on behalf of any Government employee or official in
relation to meals or other incidental or miscellaneous costs incurred by such employee or official during such
travel, and all such costs shall be for the sole account of such employee or official.

ARTICLE 7
ROYALTIES, RECOVERY OF PETROLEUM OPERATIONS COSTS, AND DISTRIBUTION OF
PRODUCTION
Royalties
30

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 30/89
11/1/2018

TALL

7.21

7.2.2

7.23

73

Exhibit

The Contractor shall pay Royalties to the State from the first day of Production based on the daily Total
Disposable Production from a Development and Production Area. The calculation shall be determined according
to the following table applicable for each tranche:

Daily Total Percentage
Disposable of Royalties
Production

0 to 40,000 13%

40,001 to 80,000 14%

80,001 to 120,000 14.5%

1200,001 to 140,000 15%

Over 140,000 16%

The percentage corresponding to the level of Production shall be applied directly. Thus, for example: for a
Production level of ninety thousand (90,000) Barrels per day, fourteen point five percent (14.5%) would be
applied and the Royalty would be thirteen thousand fifty (13,050) Barrels.

Cost Recovery Oil

After deducting Royalties, the Contractor shall be entitled to up to seventy percent (70%) of the Total Disposable
Production remaining in any Calendar Year for recovery of its Petroleum Operations Costs (Cost Recovery Oil).

The value of the portion of Total Disposable Production assigned to the Contractor’s Petroleum Operations Costs
recovered will be determined in accordance with Article 10.

If, during any Calendar Year, the Petroleum Operations Costs not yet recovered by the Contractor in accordance
with this Contract exceed the value of the maximum amount of available Cost Recovery Oil, the portion of
Petroleum Operations Costs not recovered in the said Year will be carried forward to the following Calendar Year
for recovery purposes.

Net Crude Oil
The quantity of Total Disposable Production remaining every Year after the deduction of Royalties and Cost

Recovery Oil will hereafter be referred to as Net Crude Oil, which will be shared between the State and the
Contractor in the following proportions:

31

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 31/89
11/1/2018 Exhibit

Accumulated Total Entitlement of the State (%) Entitlement of the
Production Contractor
(Million Barrels) (%)

0-70 20 80
70 - 140 30 70
140 — 200 35 65
200 — 400 40 60
over 400 50 50

7.4 Delivery of State’s Entitlement

The State’s share of Crude Oil to which it is entitled pursuant to Articles 7.1 and 7.3 shall be delivered to and
accepted by the State or the Person appointed by it at the Delivery Point. The Contractor shall be free from all
responsibility with respect to such Crude Oil from the time it has been delivered, However, should the State so
require, the Contractor shall be obliged to purchase all or part of the State’s share of Total Disposable Production,
subject to the provisions of Article 7.5.

75 Price Obtained by Contractor

7.5.1 If, pursuant to Article 7.4, the State requires the Contractor to purchase its share of Crude Oil, the State shall
advise the Contractor of its next scheduled shipment at least three (3) months in advance, and the Ministry and the
Contractor shall come to a mutual agreement as to the terms and conditions of such sale and purchase. In the event
that three (3) months advance notice is not given, or they do not reach an agreement as to the terms and conditions
of the sale and purchase, the Contractor shall not be obliged to purchase said Crude Oil.

7.5.2 The Ministry shall be entitled to compare the price for its Crude Oil obtained from the Contractor with similar
market quotations. In the event that it is shown that the price obtained from the Contractor differs substantially
from the quotations in similar markets, the Ministry shall have the right to evaluate the Contractor’s sales and
marketing operations and, if justified, cancel any sales agreement between the State and the Contractor, without
prejudice to any claim that the State may have against the Contractor with respect to the matters under dispute.

7.6 Export of Entitlement

Subject to Article 12 and the Hydrocarbons Law, each Party comprising the Contractor has the right to take,
receive and freely export its share of Net Crude Oil and Cost Recovery Oil, provided it uses the services of an
Equatoguinean Crude Oil maritime transport company, an international company associated with the National
Company or any other local business that is able to provide the services under conditions that are internationally
competitive in terms of price, quality, terms of payment and availability in accordance with Article 23.1. The
Contractor will have the option to hire a company of its choice, should no local company be available to deliver
such service.

32

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 32/89
11/1/2018 Exhibit

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 33/89
11/1/2018

77

8.1

8.2

8.2.1

8.2.2

8.2.3

9.1

Exhibit
Title to Contractor’s Entitlement

Title to the Contractor’s portion of Net Crude Oil and Cost Recovery Oil shall pass to the Contractor at the
Delivery Point.

ARTICLE 8
PARTICIPATION INTERESTS

Liability for Petroleum Operations Costs

Subject to Article 8.2, the Parties comprising the Contractor shall fund, bear and pay all costs and expenses for
Petroleum Operations under this Contract and the Joint Operating Agreement in the proportions set forth in Article
1.3. Each of the Parties comprising the Contractor shall be represented on the operating committee under the JOA
and shall have voting rights as provided therein.

Participation Interest of the National Company

The National Company’s Participation Interest will be carried and paid for in full by the other Parties comprising
the Contractor (other than the National Company) in proportion to their respective Participation Interests (other
than the National Company’s) through the Exploration Period. At approval of the Development and Production
Plan, the National Company shall convert its carried Participation Interest into a full working Participation Interest
in accordance with the Hydrocarbons Law. From that point on, the National Company shall be responsible for all
its costs in respect of the area covered by the approved Development and Production Plan. For the avoidance of
doubt, the National Company’s Participation Interest in respect of the remainder of the Contract Area shall
continue to be carried and paid for by the Parties comprising the Contractor (other than the National Company) in
proportion to their respective Participation Interests (not including the National Company’s) until such time as the
National Company elects to convert its carried interest into a full working interest.

The costs, expenditures and obligations, including the costs incurred pursuant to Article 6.23, incurred by the
Parties comprising the Contractor (other than the National Company) in relation to the National Company’s carried
Participation Interest shall be recoverable by the Parties comprising the Contractor (other than the National
Company) in accordance with the provisions of this Contract and the Hydrocarbons Law.

The Parties comprising the Contractor (other than the National Company) shall recover the costs and expenditures
in relation to the National Company’s carried Participation Interest from fifty percent (50%) of the Hydrocarbons
corresponding to the National Company’s total entitlement in accordance with Articles 7.2 and 7.3.

ARTICLE 9
TAXATION

Payment of Taxes
Except as otherwise provided in this Contract, the Contractor, its subcontractors and affiliates and their respective

employees, agents, consultants and other personnel shall be subject to the Tax Law, Customs Law and all
regulations passed pursuant

33

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 34/89
11/1/2018 Exhibit

thereto, as well as CEMAC (Central African Economic and Monetary Community) and fiscal and customs laws of
Equatorial Guinea,

9.2 Audit Rights

The provisions of Article 16 shall apply to Income Tax, Royalty payments and to all other obligations under this
Contract.

ARTICLE 10
VALUATION OF CRUDE OIL

10.1. Market Price

10.1.1 The unit selling price of Crude Oil under this Contract shall be the FOB Market Price at the Delivery Point,
expressed in Dollars per Barrel and calculated in accordance with this Article 10.1. A Market Price shall be
established for each type of Crude Oil or Crude Oil blend in accordance with this Article 10.1.

10.1.2. The Market Price applicable to all liftings of Crude Oil sold to third Parties under market conditions during one
Quarter shall be the agreed selling price, adjusted, as necessary, to reflect differentials in quality, gravity, quantity,
delivery conditions and terms of payment.

10.1.3 Before the period in which a price for Crude Oil is quoted by Platts for the Field from where Crude Oil is sold, the
Market Price applicable to all liftings of Crude Oil sold to a Contractor’s Affiliate and later sold to a third party,
will be the value received under the Contract under market conditions with the said third party, adjusted, as
necessary, to reflect differentials in quality, gravity, quantity, delivery conditions and terms of payment. Should
there be no price quoted by Platts for the produced Crude Oil, the Contractor and the Ministry shall meet to
establish a differential related to a crude marker quoted by Plans to reflect the differential in terms of quality and
the commercial differentials, The meeting shall be held six months after the introduction in the market; all the
Persons comprising the Contractor and participating in the marketing of Crude Oil during that period of six
months, shall attend such meetings with the Ministry.

10.1.4 The Market Price applicable to all liftings of Crude Oil sold to a Contractor’s Affiliate after having set a quoted
price during a Quarter will be calculated by summing up the average of high and low quotes for Dated Brent
according to the data published in the five (5) consecutive issues of the Platts Bulletin for the Crude Oil Market
(including all corrections) posterior to the lifting informed date and the differential average between the sold Crude
Oil and the Dated Brent one as published in the Platts Crude for the period starting on the fifteenth day (15") day
and ends on the last day of the Month of the Load Commercialization (inclusive).

This is given by the following formula:
Price = A+ B, where:
A= average o the high and low quotes of Brent Dating according to the according to the data published in the

five (5) consecutive issues of the Platts Bulletin for the Crude Oil Market (including all corrections)
posterior to the lifting informed date.

34

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 35/89
11/1/2018 Exhibit

B= differential average between the quality of the sold Crude Oil and the Dated Brent as published in the
Platts Crude for the period starting on the fifteenth day (15") day and ends on the last day of the Month of
the Load Commercialization (inclusive).

Should the qualities of the Crude Oil produced from the Field not correspond, within tolerable bounds, a “C”
adjustment will be created to bear in mind the differentials associated with the qualities that do not coincide with A
and B. In such case, the Market Price formula will be modified as follows:

Price =A +B +C

Should the used Crude Oil stop being quoted to calculate the Market Price, the Ministry and the Contractor shall
agree upon the Crude Oil which most closely resembles the Crude Oil whose prices are no longer quoted, in order
to calculate the Market Price.

10.1.5 The Market Price applicable to all liftings of Crude Oil during one Quarter shall be equivalent to the weighted
average of the prices obtained by the Parties comprising the Contractor, with the exception of the National
Company, for all Crude Oil sold and valued in accordance with Articles10.1.2, 10.1.3 and 10.1.4.

10.1.6 The following transactions shall be excluded from the calculation of the Market Price:

a) Sales between Crude Oil providers and the national market; and

b) Sales in which the compensation is different from a payment in a freely convertible currency, and sales
totally or partially conducted due to reasons different from common commercial incentives for Crude Oil
Sales in the international market (such as exchange contracts).

10.2 Disagreement of Market Price

10.2.1 The Contractor and the Ministry shall agree the Market Price in accordance with this Article 10; in the event that
they are unable to agree on any matter concerning the Market Price of Crude Oil, either the Contractor or the
Ministry may serve on the other a dispute notice. Within seven (7) days of the date of the dispute notice the
Ministry shall establish a committee of two (2) Persons of which the Minister of Mines, Industry and Energy or his
delegate will be the President and the other committee member will be a representative designated by the
Contractor to represent it. The committee must meet and make a decision resolving any dispute under this Article
10 within thirty (30) days of the date of the dispute notice. The committee shall unanimously decide the dispute.

10.2.2 In the event a unanimous decision is not reached by the committee within the aforementioned thirty (30) day
period, the dispute shall be determined by an internationally recognized expert appointed by the International
Chamber of Commerce in accordance with its Rules for Expertise (ICC Expertise Rules). The determination of the
expert shall be final and binding on the Parties. The expert shall determine the Market Price in accordance with the
provisions of this Article 10 within twenty (20) days from the date of his appointment. The determination of the
expert shall be final and binding upon the Parties, and, if should it not be complied with pursuant to Equatorial
Guinea legislation, either Parties may refer the matter

35

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 36/89
11/1/2018

10.2.3

10.3

10.4

11.2

113

Exhibit

to arbitration under Article 26 to reach a final and binding decision. Unless otherwise determined by the expert, the
costs and expenses of such expert shall be shared proportionately by the Parties on a per capita basis and the
Contractor’s share shall not be cost recoverable.

Pending the determination of the Market Price for a Quarter, the Market Price provisionally applicable to a Quarter
shall be the Market Price of the preceding Quarter. Any necessary adjustment shall be made no later than thirty
(30) days after the determination of the Market Price for the Quarter in question.

Payment Deadline to the State of the Market Price should the Contractor Commercialize the State Crude
Oil.

According to Article 7.5, when the Contractor commercializes Crude Oil belonging to the State in favour of the
State and the payment deadline has not been individually set under an Oil Commercialization Agreement with the
State, within ten (10) days following every lifting, the Contractor shall provide the Ministry with full details
relating to the prices resulting from the sale of each State Crude Oil lifting and Contractor shall forward the
amounts resulting from such sales to the State within fourteen (14) days of receipt of such funds.

Audit of Market Price

The Ministry shall be entitled to audit and verify that the price obtained by the Contractor for each shipment of
Crude Oil has been the price determined in accordance with this Contract. The Ministry has the right, during a
period of two (2) Years from the transaction date, to assess the marketing practices of the Contractor and require
the Contractor to pay the State for the difference between the price actually obtained and the Market Price

determined in accordance with this Article 10. The disagreements with regard to the Market Price will be resolved
in accordance with Article 10.2.2.

ARTICLE 11
BONUSES AND SURFACE RENTAL

Signature Bonus

The Contractor shall pay to the State a signature bonus of two million Dollars ($2,000,000) within thirty (30) days
of the Effective Date.

Discovery Bonus

On the date the Contractor notifies the Ministry for the first time that it deems a Discovery to be a Commercial
Discovery in compliance with the provisions of Article 5.4, the Contractor shall pay to the State the sum of two
million Dollars ($2,000,000).

Production Bonuses

The Contractor shall pay to the State the following sums as Production bonuses:

(a) on the date of start Production of Crude Oil from a Development and Production Area, two million

Dollars ($2,000,000);

36

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 37/89
11/1/2018 Exhibit

(b) two million Dollars ($2,000,000) after daily Production from a Development and Production Area first
averages 20,000 Barrels per day for a period of sixty (60) consecutive days;

(c) three million Dollars ($3,000,000) after daily Production from a Development and Production Area first
averages 40,000 Barrels per day for a period of sixty (60) consecutive days;

(d) five million Dollars ($5,000,000) after daily Production from a Development and Production Area first
averages 60,000 Barrels per day for a period of sixty (60) consecutive days; and

(e) six million Dollars ($6,000,000) after daily Production from a Development and Production Area first
averages 120,000 Barrels per day for a period of sixty (60) consecutive days.

Such payments shall be made within thirty (30) days of the date that the liability accrues.
11.4 Surface Rentals
11.4.1 The Contractor shall pay to the State the following annual surface rentals:

(a) zero point twenty five Dollars ($0.25) per hectare of the Contract Area annually, for each Calendar Year
or part thereof, during the Initial Exploration Period, the Extension Periods or any extension thereof; or

(b) two point five Dollars ($2.50) per hectare for each Development and Production Area, annually for each
Calendar Year or part thereof, during the term of the relevant Development and Production period.

11.4.2 For the Year in which this Contract is signed, the surface rental set forth in Article 11.4.1(a) shall be prorated from
the Effective Date through to 31 December of such Year and shall be paid within thirty (30) days after the
Effective Date. For succeeding Years the surface rentals set forth in Article 11.4.1(a) and (b) shall be paid in
advance not less than thirty (30) days before the beginning of each Calendar Year.

For the Calendar Year in which any Development and Production Area is granted the surface rental set forth in
Article 11.4.1(a) and (b) shall be prorated from the date in which such Development and Production Plan is
approved up to 31 December of said Calendar Year, and the additional sum shall be paid within thirty (30) days
after the approval of the Development and Production Area. For succeeding Calendar Years the surface rental set
forth in Article 11.4.1(b) shall be paid within thirty (30) calendar days after the beginning of each Calendar Year.

11.4.3. Surface rentals shall be calculated based on the surface of the Contract Area and, where applicable, of a
Development and Production Area occupied by the Contractor on the date of payment of such surface rentals. For
the avoidance of doubt, this shall exclude any relinquished areas. In the event of relinquishments made during a
Calendar Year, the Contractor shall have no right to be reimbursed for the surface rentals already paid.

ARTICLE 12
OBLIGATION TO SUPPLY DOMESTIC MARKET

37

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 38/89
11/1/2018

12.1

12.2

13.1

13.1.1

13.1.2

13.1.3

13.1.4

Exhibit

Obligation to Supply

In accordance with the Hydrocarbons Law, the Contractor shall meet as a priority the needs of domestic
Hydrocarbon consumption, in Equatorial Guinea. For this purpose, and in accordance with the provisions of
Articles 86 and 87 of the Hydrocarbons Law, if the State so requests, the Parties comprising the Contractor (other
than the National Company, together with all other contractors which produce Net Crude Oil and/or Net Natural
Gas, shall sell to the State, at the Delivery Point at international market price at terms to be agreed, a pro rata
portion of its Net Crude Oil and/or Net Natural Gas for internal consumption in the country, provided that
Contractor’s obligation to supply Net Crude Oil and/or Net Natural Gas for purposes of meeting the domestic
consumption needs shall not exceed the total of Contractor’s entitlement of Gross Production of Net Crude Oil
and/or Net Natural Gas after deduction of the State’s Royalty under this Contract.

Notification from Ministry

No later than the first day of October of each Calendar Year, the Ministry shall notify the Parties comprising the
Contractor (other than the National Company) of the quantities of Crude Oil and/or Natural Gas which it desires to
purchase under this Article 12 for the subsequent Calendar Year. The Crude Oil and/or Natural Gas shall be
delivered to the State or to the beneficiary designated by the State during such Calendar Year according to
procedures to be agreed between the Ministry and the Contractor.

ARTICLE 13
NATURAL GAS

Unassociated Natural Gas

In the event of an Unassociated Natural Gas Discovery, the Contractor shall comply with the provisions of Article
5.2. However, if the Appraisal work program presented by the Contractor following the Discovery of Unassociated
Natural Gas has a duration exceeding that of the Initial Exploration Period or any of its extensions, the Contractor
may request from the Ministry an extension of the relevant Exploration Period with respect to the Appraisal Area
related to such Discovery for a period of up to four (4) Years starting from the expiry of the Initial Exploration
Period or any of its Extension Periods, as appropriate. The Contractor shall request the aforementioned extension
at least sixty (60) days prior to the expiry of the relevant period.

If the Contractor considers that the Unassociated Natural Gas Discovery does not warrant Appraisal or further
Appraisal, in conformity with the provisions of Article 5.12, the Ministry may, with ninety (90) days’ advance
notice, require the Contractor to relinquish all of its rights over the Appraisal Area encompassing such Discovery.

In the same manner, if after completion of the Appraisal work, the Contractor considers that the Unassociated
Natural Gas Discovery is not commercial, the Ministry may, with ninety (90) days’ advance notice, require the
Contractor to relinquish all of its rights over the Appraisal Area encompassing such Discovery.

In both the above cases the Contractor shall be deemed to have waived all its rights to the Hydrocarbons produced

from such Unassociated Natural Gas Discovery, and

38

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 39/89
11/1/2018 Exhibit

the State may then carry out, or cause to be carried out, all the Petroleum Operations relating to that Discovery,
without compensation or indemnification to the Contractor, provided, however, that such work shall not prejudice
the performance of other Petroleum Operations of the Contractor. The Ministry may request that the Contractor
undertake all continuing operations for a fee and on terms to be agreed between the Ministry and the Contractor.

13.2. Associated Natural Gas

13.2.1 In the event that a Discovery of Crude Oil is considered to be a Commercial Discovery, the Contractor shall state
in the report referred to in Article 5.3 whether it considers that the Production of Associated Natural Gas is likely
to exceed the quantities necessary for the requirements of Petroleum Operations relating to the Production of
Crude Oil (including re-injection operations), and whether it considers that such excess is capable of being
produced in commercial quantities. In the event the Contractor has informed the Ministry of such an excess, the
Ministry and the Contractor shall jointly assess the possible markets and uses for such excess of Associated
Natural Gas, both on the local market and for export (including the possibility of joint marketing of their shares of
Production of that excess of Associated Natural Gas in the event such excess would not otherwise be commercially
exploitable), together with the means necessary for its marketing.

13.2.2 In the event the Ministry and the Contractor should decide that the Development of the excess Associated Natural
Gas is justified, or in the event the Contractor should wish to develop and produce such excess, the Contractor
shall indicate in the Development and Production Plan the additional facilities necessary for the Development and
Production of such excess and its estimate of the costs related thereto. The Contractor shall then proceed with the
Development and Production of such excess in accordance with the Development and Production Plan submitted
and approved by the Ministry under Article 5.5. A similar procedure shall be applicable if the sale or marketing of
Associated Natural Gas is agreed during the Production of a Field.

13.2.3 In the event the Contractor does not consider the exploitation of the excess Associated Natural Gas is justified and
if the State at any time wishes to utilize it, the Ministry shall notify the Contractor of the State’s wish, in which
event:

(a) the Contractor shall put at the disposal of the State free of charge the Crude Oil and Associated Natural
Gas separation facilities for all or part of such excess that the State wishes to utilize;

(b) the State shall be responsible for the gathering, treatment, compression and transportation of such excess
Associated Natural Gas from the receiving point at the Contractor’s facilities and for bearing any
additional costs and liabilities related thereto; and

(c) the construction of the facilities necessary for the operations referred to in paragraph (b) above, together
with the recovery of that excess by the State shall be carried out in accordance with generally accepted
practice of the international petroleum industry.

13.2.4 In no event shall the Operations carried out by the State in relation to such Associated Natural Gas interfere with

Petroleum Operations of the Contractor.

39

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 40/89
11/1/2018

13.2.5

13.3

13.3.1

13.3.2

13.3.3

13.3.4

13.3.5

13.3.6

14.1

14.1.1

Exhibit

Any excess Associated Natural Gas not utilized in accordance with Articles 13.2.1, 13.2.2 and 13.2.3 shall be re-
injected by the Contractor in accordance with Article 6.14. Flaring will be permitted only in accordance with the
Hydrocarbons Law and is subject to the approval of the Ministry. The Contractor shall be permitted to flare
Associated Natural Gas without the approval of the Ministry in the event of an emergency, provided that every
effort is made to diminish and extinguish such flaring of Natural Gas as soon as possible. The Ministry has the
right to offtake, free of charge, at the wellhead or gas oil separator all Natural Gas that would otherwise be re-
injected or flared by the Contractor.

Provisions Common to Associated and Unassociated Natural Gas

The Contractor shall dispose of its share of the Production of Natural Gas in accordance with this Contract and the
Hydrocarbons Law. The provisions of this Contract applicable to Crude Oil shall apply mutatis mutandis to
Natural Gas unless otherwise specified herein.

The selling price for all Natural Gas to be sold in the domestic market shall be set by the Ministry in accordance
with the Hydrocarbons Law. The selling price for all Natural Gas to be sold outside of the domestic market shall
be as agreed between the Ministry and the Contractor. The Ministry and Contractor shall proceed in good faith to
negotiate a gas sales agreement, if required.

For the purposes of Articles 7.3 and 11.3, the quantities of available Natural Gas after deduction of the quantities
re-injected, flared or necessary for the conduct of Petroleum Operations shall be expressed in a number of Barrels
of Crude Oil on a BTU equivalent energy content basis adjusted monthly by a commercially appropriate factor
relating the price of Natural Gas with the price of Crude Oil in terms of the provisions of Article 10.3, unless
otherwise agreed between the Ministry and the Contractor.

The provisions of Article 7.2 in respect of cost recovery shall apply mutatis mutandis to the Production of Natural
Gas.

The quantity of Natural Gas produced and saved from the Contract Area which remains after the Contractor has
taken the portion for the recovery of Petroleum Operations Costs pursuant to Article 13.3.4 shall be referred to as
Net Natural Gas.

Subject to the Hydrocarbons Law, the Ministry and the Contractor hereby agree that, in the case of Natural Gas
Production, they shall reach separate agreements and arrangements with respect to the sale and marketing of
Natural Gas.

ARTICLE 14
CUSTOMS REGULATIONS

Importation of Goods, etcetera
In accordance with the stipulations of Articles 63 and 64 of the Hydrocarbons Law, the Contractor shall be
permitted to import into Equatorial Guinea all the goods, materials, machinery, equipment and consumer goods

directly necessary to properly carry out Petroleum Operations in its own name or in the name of its sub-contractors
or other Persons acting on its or their behalf.

40

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 41/89
11/1/2018

14.1.2

14.1.3

14.1.4

14.2

14.3

Exhibit

For the purpose of this Contract, the Contractor shall benefit from the following advantages:

(a) All materials, products, machinery, equipment and tools necessary for Petroleum Operations, provided that
these goods, which are exclusively destined and actually dedicated directly to Petroleum Operations and
that are destined to be re-exported at the end of their use, will be treated as imported under the conditions
stipulated in the Customs Code, the importation in compliance with the regulations of Temporary
Admission (TA) or Temporary Imports (TI), either normal or special, whichever is the case for the
Contractor, for its sub-contractors and Persons acting on its or their behalf, of all materials, products,
machinery, equipment and tools necessary for Petroleum Operations; and

(b) Admission with exemption from any tax and/or duty of all materials, products, machinery, equipment and
tools totally used or consumed in Equatorial Guinea, exclusively and effectively devoted to Hydrocarbon
prospecting, Exploration, Development, and Production Operations subject to this Contract. This
exemption applies to imports directly made by the Contractor, its subcontractors and Persons acting on its
behalf, on condition that a certificate of end use is issued.

Apart from the exemptions established in the above paragraphs of this Article 14 and the items referred to in
Article 14.1.4, which are waivers that may be granted by the Government according to the law, all goods,
materials, products, machinery and equipment imported or exported by the Contractor shall be subject to taxes
and/or duties, in accordance with the customs legislation in force in Equatorial Guinea.

The Contractor shall follow the procedures to obtain such waivers, according to the Decree 134/2015 of 74 of
November 2015. The Government shall grant those waivers in accordance with the law to import all goods,
materials, machinery, equipment and consumer goods directly needed to implement such Petroleum Operations on
behalf of the Contractor or on behalf of its subcontractors or other Persons acting on behalf of the Contractor or its
subcontractors in such a way that the import of these items be free and exempt from all customs duties, taxes and
fees different from charges resulting from the delivery of the services needed to comply with customs legislation.

Oil Export Rights

Subject to Article 12, the Contractor, its purchasers and transporters will have the right to export and at any time
the quantities of Cost Recovery Oil and Net Crude Oil belonging to the Contractor from the Delivery Point
selected for this purpose free of taxes and/or duties and fees different from charges resulting from the delivery of
the services needed to comply with customs legislation.

Export of Goods and Materials that have not been transferred to the State
In compliance with the customs obligations as set out in this Contract and regulations currently in force, the
Contractor, its subcontractors and Persons acting on its or their behalf may export or re-export, free of taxes,

import duties and fees different from charges resulting from the delivery of the services needed to comply with
customs legislation, goods imported within the framework of this Contract when

41

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 42/89
11/1/2018 Exhibit

they are no longer necessary for Petroleum Operations, provided that their ownership has not been transferred to
the State in accordance with the terms of this Contract. However, all goods not subject to rental, which from a
financial and accounting position are already cost-recovered, will not be re-exported under any customs regime.

14.4 Customs Documentation

All imports, exports and re-exports in the framework of this Contract shall be subject to the formal procedures
required by customs authorities pertaining to documentation, except in the case of an emergency requiring urgent
action, in which Contractor shall submit all required documentation as soon as it reasonably can, but not later than
ten (10) days after the arrival of the goods in Equatorial Guinea,

14.5 Exclusion of Penalties and Fines related to Petroleum Operations Costs

Should the Contractor or their subcontractors, representatives or agents be considered liable for the payment of
fines, penalties or any other legal duties related to any non-compliance with the laws related to the use and
enjoyment by the Contractor of the benefits described in Article 14, such fines, penalties or other legal duties shall
be excluded from the Petroleum Operational Costs of the Contractor.

14.6 Imports and Exports by Foreign Personnel

Subject to Article 14.5, the foreign personnel appointed to work in Equatorial Guinea on behalf of the Contractor
or its subcontractors and their families, shall be permitted to import their personal belongings and household
articles in bulk shipments free of any kind of customs duties, taxes or fees different from charges resulting from
the delivery of the services needed to comply with customs legislation within the first year as from their initial
entrance in Equatorial Guinea and, then, every two years. Any shipment for subsequent resale shall not be
considered as personal belongings. The personal belongings and household articles that have been exempt from
import duties and fees shall also be exempt from export duties and fees once the subsequent export has taken
place.

ARTICLE 15
FOREIGN CURRENCY

15.1. Exchange Control Laws

The Contractor and its subcontractors and all Persons acting on its or their behalf must comply with all applicable
exchange control laws of Equatorial Guinea. However, as long as they shall have met their respective payment and
tax obligations under this Contract and the laws of Equatorial Guinea, they shall benefit, during the term of this
Contract, from the following rights regarding Petroleum Operations:

(a) to retain or dispose of any proceeds outside of Equatorial Guinea including any proceeds from the sale of
its or their share of Hydrocarbons;

(b) to pay foreign subcontractors and expatriate employees of the Contractor, outside of Equatorial Guinea,
after deduction of the relevant taxes in Equatorial Guinea. For this purpose, the Contractor may open and

use freely bank accounts in Dollars or in other currencies in banks of its choice in Equatorial Guinea and
abroad. Notwithstanding the foregoing, while this

42

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 43/89
11/1/2018

15.2

15.3

16.1

16.1.1

16.1.2

Exhibit

Contract is in force the Contractor and each of its subcontractors shall establish and maintain a bank
account in a national banking institution in Equatorial Guinea, which shall have the Minimum Retention as
set out in Article 1.1.77, which has been approved by the Ministry and, in the case of subcontractors, the
minimum amount set by the Ministry from time to time;

(c) to transfer such funds as the Contractor or its subcontractors shall have imported into Equatorial Guinea,
or earned from Petroleum Operations, or from the proceeds of the sale or lease of goods or performance of
services under this Contract;

(d) to obtain abroad loans required for the performance of their activities under this Contract, provided that
the Ministry shall have approved the terms of such loan, including the rate of interest and terms of
repayment, whose approval shall not be unreasonably withheld or delayed);

(e) to collect and maintain abroad all the funds acquired or borrowed abroad, and to freely dispose thereof,
limited to the amounts that exceed the requirement of funds for their operations in Equatorial Guinea; and

(f) free movement of funds owned by them according to the laws of Equatorial Guinea.
Report on Foreign Exchange Transactions

The Contractor and its subcontractors shall submit to the Ministry of Finance and Budgets, within forty-five (45)
days of the end of each Quarter, a report with details of any foreign exchange transactions made during the
preceding Quarter, including any transactions directly related) to Petroleum Operations on accounts opened abroad
and made in accordance with the provisions of Article 15.1.

Freedom of Exchange

The Contractor’s and its subcontractors’ expatriate employees shall be permitted, in accordance with the
regulations then in effect in Equatorial Guinea, to freely exchange and to freely transfer to their country of origin
any savings arising from their salaries, as well as any retirement and personal benefits paid by or for such
employees, provided they have met their tax obligations in Equatorial Guinea.

ARTICLE 16
BOOKS, ACCOUNTS, AUDITS AND PAYMENTS

Maintenance of Records and Books

The Contractor shall at all times maintain at its offices in Equatorial Guinea the original records and books of
Petroleum Operations in accordance with all applicable regulations and the Accounting Procedure.

All records and books shall be maintained in the Spanish and English languages and be denominated in Dollars, or
such other currency as shall be requested by the Ministry from time to time. They shall be supported by detailed
documents demonstrating the expenses and receipts of the Contractor under this Contract. Such records and books
shall be used to determine the Contractor’s Gross Revenues, Petroleum Operations Costs and net profits, and to
establish the Contractor’s Income

43

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 44/89
11/1/2018

16.2

16.3

16.3.1

16.3.2

16.3.3

16.4

16.4.1

16.4.2

Exhibit

Tax and other payment obligations. Such records and books shall also include the Contractor’s accounts showing
sales of Hydrocarbons.

Submission of Accounts

Within ninety (90) days after the end of a Calendar Year, the Contractor shall submit to the Ministry detailed
accounts showing the Petroleum Operations Costs which the Contractor has incurred during such Calendar Year.
The Contractor may request the approval of the Ministry for an additional extension of up to thirty (30) days; such
approval shall not be unreasonably withheld or delayed. The accounts shall be certified by an independent external
auditor acceptable to the Ministry and the Contractor. The expenses of such an auditor shall be met by the
Contractor and shall be deemed a Petroleum Operations Cost.

Audit of Ministry

After notifying the Contractor, the Ministry may have experts of its choice or its own agents examine and audit
any records and books relating to Petroleum Operations. The Ministry has a period of three (3) years from the date
the Contractor submits to the Ministry such records and books in accordance with Article 16.2, to perform such
examinations or audits with respect to the said Calendar Year and submit its objections to the Contractor for any
contradictions or errors found during such examinations or audits.

The Contractor shall provide to the Persons designated by the Ministry any necessary assistance for the foregoing
purpose and facilitate the performance of their duties. The Contractor shall bear all reasonable expenses incurred
in such examination or audit, which shall be recoverable as Petroleum Operations Costs. However, any expenses
incurred for the audit and inspection of accounting books and records outside of Equatorial Guinea due to the
Contractor’s non-compliance with this Article 16 shall be borne by the Contractor and will not be recoverable as a
Petroleum Operations Cost or deductible for tax purposes.

In the event of a disagreement between the Ministry and the Contractor in relation to the results of any
examination or audit, the dispute shall be determined by an internationally recognized expert appointed by the
International Chamber of Commerce in accordance with its Rules for Expertise (ICC Expertise Rules). The
determination of the expert shall be final and binding on the Parties. Unless otherwise determined by the expert,
the costs and expenses of such expert shall be met proportionately by the Parties on a per capita basis and the
Contractor’s share shall not be a Petroleum Operations Cost.

Currency and Account of Payments

All payments between the Parties under this Contract shall, unless otherwise agreed, be in Dollars, or such other
currency as shall be requested by the Ministry from time to time. Subject to Article 16.4.2, when the receiving
Party is the State, payments shall be made to the General Treasury of the State, and when the receiving Party is the
Contractor, payments shall be made to a bank account designated by the Contractor and notified to the Ministry.
All payments to be made to the Ministry pursuant to Article 23.2.2 shall be made to such account as shall be

notified) to the Contractor.

44

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 45/89
11/1/2018 Exhibit

16.5 Timing and Overdue Payments

Unless otherwise agreed, all payments under this Contract shall be made within thirty (30) days following the date
on which the obligation to make such payment occurs. In the event of a delay in payment the amount due shall
bear interest compounded monthly at the rate of LIBOR plus two percent (2%) per annum.

ARTICLE 17
TRANSFER, ASSIGNMENT AND CHANGE OF CONTROL

17.1 Transfer to Equatoguinean Affiliate

Within the second (2”) Calendar Year following the Effective Date, to the extent that they have not already done
so, each of the Parties comprising the Contractor (other than the National Company) shall incorporate an Affiliate
under the laws of Equatorial Guinea and OHADA and shall assign all of its rights and obligations in and under this
Contract, the Joint Operating Agreement and any other agreement relating to Petroleum Operations to such
Affiliate. After such transfer, all of the rights and obligations of the Parties comprising the Contractor under this
Contract, the Joint Operating Agreement and any other agreements relating to Petroleum Operations shall be
assumed by such Affiliate(s). Any assignment or transfer under this Article 17.1 shall not be subject to the
provisions of Articles 17.2 and 17.3. The foregoing assignment or transfer shall not affect any parent company or
bank guarantee provided pursuant to this Contact.

17.1.1 As to the withholding tax on dividends, pursuant to Article 237 of Law Number 4/2004 dated October 28, 2004,
Regulating the Taxation System of the Republic of Equatorial Guinea (the “Dividend Withholding Tax”):

For a Field for which the Development and Production Plan has been approved by the Ministry in accordance with
Article 5.5 above, the Dividend Withholding Tax will not accrue or be due and payable and is waived in its entirety
(“Withholding Tax Waiver”) for ten (10) Calendar Years commencing with first commercial production from
such qualifying Field.

17.2 Assignment, Transfer, Change of Control

17.2.1 The assignment, transfer, or other disposition of the rights and/or obligations of a Party comprising the Contractor
shall require the prior consent of the Ministry. Any request for authorization shall be accompanied by all
information related to the assignment, transfer, or other disposition including all legal instruments, in final draft
form, to be used to carry out the proposed transaction, the identity of all parties to the transaction, the estimated
value of the transaction and whether the consideration is payable in kind, securities, cash or otherwise. Such
assignment, transfer, or other disposition shall be subject to the payment of a non-recoverable, non-deductible fee
(“Transfer Fee”) of (i) one percent (1%) of Book Value of the assignment, transfer, or disposition when such
occurs during the Exploration Periods, and (ii) two percent (2%) of Book Value of the assignment, transfer, or
disposition when such occurs during Development and Production Operations, and other non-monetary
requirements stipulated in the authorization issued by the Ministry. The assignee and the assignor shall be jointly
and severally liable for the payment of such Transfer Fee and for the fulfillment of any other requirements. If
within ninety (90) days following notification to the Ministry of a proposed assignment

45

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 46/89
11/1/2018

17.2.2

17.2.3

17.2.4

17.2.5

17.3

Exhibit

accompanied by the necessary information to prove the technical and financial means of the assignee as well as the
terms and conditions of assignment, the Ministry has not given notice of his opposition with reasonable
justification, such assignment shall be deemed to have been approved by the Ministry.

Any assignment, transfer, or other disposition of the rights and/or obligations of a Party comprising the Contractor
to an Affiliate shall not be subject to the Transfer Fee.

All assignees must:
0) have the technical and financial ability to meet its obligations under this Contract;

(ii) in relation to the interest assigned, accept and assume all of the terms and conditions of this Contract, the
Joint Operating Agreement and any other agreements relating to Petroleum Operations; and

(iii) be an entity with which the Ministry and each of the Parties comprising the Contractor can legally do
transactions.

All profits resulting from any assignment, transfer or other disposition of any rights and/or obligations under this
Contract, regardless of the type and location of the transaction, shall be subject to taxation in conformity of the Tax
Law of Equatorial Guinea.

Subject to Article 104 of the Hydrocarbon Law and Article 168 of the Petroleum Regulations, each and every one
of the Parties comprising the Contractor shall have the right to sell, grant, hand over, transfer or dispose in any

other manner all or part of their rights and interests in the Contract, subject to the prior written consent of the
Ministry, which shall not be withheld or delayed with no justified reason:

(a) To a wholly owned Affiliate;

(b) To the beneficiary of the transfer as foreseen in Article 17.1;

(c) To any of the other Parties comprising the Contractor; or

(d) To third parties.

If there is an assignment or transfer all or part of their rights and interests in the Contract by Company to a third
party, the third party assignee will purchase all existing data packages (both seismic and well) over the Area for
one million five hundred thousand Dollars ($1,500,000).

Change of Control

For the purposes of this Article 17 the transfer of ownership of more than fifty percent (50%) of the shares of any
Party comprising the Contractor (other than the National Company) or any similar transfer that results in a change
of Control shall be deemed to be an assignment of contractual rights under this Contract and consequently subject

to the terms and conditions of this Article 17, except for the cases of transfers to an Affiliate wholly owned by any
Party comprising the Contractor (except for the

46

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 47/89
11/1/2018 Exhibit

National Company), in which case such transfer shall not be deemed a change of Control.
17.4 Recourse to Third Party Funding

Recourse by any Party comprising the Contractor to third party funding which involves the assignment of rights
over its entitlement to Hydrocarbons under this Contract is not permitted without the prior consent of the Ministry,
which consent shall not be unreasonably withheld or delayed with no justified reason.

17.5 The National Company’s Right of Preemption

When an assignment, transfer or other disposition of any rights under this Contract to a third party is anticipated,
the assigning Party must notify in writing the National Company as soon as practicable. The National Company
shall then have the right to purchase the assigning Party’s interest under this Contract and proposed to be assigned,
transferred or otherwise disposed of on the same terms and conditions as those offered to a bona-fide assignee.
This right is in addition to any right of pre-emption granted to the National Company under the Joint Operating
Agreement. This right of pre-emption is not applicable to any assignment, transfer or other disposition of any
rights under this Contract to an Affiliate.

ARTICLE 18
INDEMNIFICATION, LIABILITY AND INSURANCE

18.1 Liability and Indemnity

18.1.1 The Contractor shall indemnify, hold harmless and compensate any Person, including the State, for any damage or
loss which the Contractor, its Affiliates, its subcontractors and their respective directors, officers, employees,
agents or consultants and any other Person acting on its or their behalf may cause to such Person or their property
in the conduct of Petroleum Operations. All costs incurred under this Article 18.1 caused by the negligence or
willful misconduct of the Contractor, its Affiliates, its subcontractors or their respective directors, officers,
employees, agents or consultants or any other Persons acting on its or their behalf shall not be cost recoverable as a
Petroleum Operations Cost.

18.1.2 The Contractor shall assume all liability, and exempt the State from any liability, in respect of any and all claims,
obligations, losses, expenses (including attorneys’ fees), damages or costs of any nature resulting from the
violation of any intellectual property rights of any kind caused by the Contractor, its Affiliates or subcontractors as
a result of or in relation to the conduct of Petroleum Operations, regardless of the nature of the violation or of the
way in which it may occur.

18.2. Joint and Several Liability
Where the Contractor is comprised of more than one Person, the liabilities and obligations of such Persons under
this Contract shall be joint and several, except for their obligations and liabilities in relation to all taxation assessed
on their income, including capital gains tax or any other similar tax or withholding tax in lieu of income or similar

tax.

18.3 Insurance

47

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 48/89
11/1/2018 Exhibit

18.3.1 The Contractor shall obtain and, during the term of this Contract, maintain in full force and effect, for Petroleum
Operations insurance of such type and in such amount as is customary and prudent in accordance with generally
accepted practice of the international petroleum industry, and whose coverage terms and conditions shall be
communicated to the Ministry within thirty (30) days after the Effective Date. The foregoing insurance shall,
without prejudice to the generality of the foregoing provisions, cover:

(a) any loss or damage to all assets used in Petroleum Operations;

(b) pollution caused in the course of Petroleum Operations;

(c) property loss or damage or bodily injury or death suffered by any Person in the course of Petroleum
Operations;

(d) the cost of removing wrecks and clean-up operations following an accident or upon decommissioning; and

(e) the Contractor’s liability to its employees engaged in Petroleum Operations.

18.3.2 The Contractor shall require its subcontractors to carry insurance of such type and in such amount as is customary
in accordance with generally accepted practice of the international petroleum industry.

18.3.3. The Contractor shall use all reasonable endeavors to place the insurance required under this Article 18 with
Equatoguinean insurance brokers and insurance companies.

ARTICLE 19
TITLE OF GOODS, EQUIPMENT AND DATA

19.1 Title and Use of Facilities, etcetera

All installations, facilities, goods, equipment, materials or land acquired by the Contractor for Petroleum
Operations shall become property of the State from the point at which their costs are fully recovered by the
Contractor. The Ministry shall authorize the Contractor to continue using those permanent facilities and equipment
that continue to prove useful in carrying out Petroleum Operations, in accordance with Article 32 of the
Hydrocarbons Law.

19.1.1 The Contractor and the Ministry shall agree the mode and conditions of such use, subject to ensuring their
maintenance in good condition and good working order, normal wear and tear excepted. In any case, upon
termination, rescission or cancellation of this Contract, for any reason whatsoever, in relation to all or any part of
the Contract Area, the ownership of said installations, facilities, goods, equipment, materials or land, and including
those whose costs have not been fully recovered, and any other items acquired and used for Petroleum Operations
shall become the sole property of the State and shall be conveyed directly to it.

19.1.2 Regardless of whether or not the Contractor has recovered the relevant costs in accordance with this Contract, the
State is entitled to use the said facilities, goods, equipment, materials or land for its own purposes, provided that
such use does not interfere with the Contractor’s Petroleum Operations.

48

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 49/89
11/1/2018

19.1.3

19.1.4

19.1.5

19.2

20.1

20.1.1

Exhibit

Under no circumstances may the Contractor sell, assign, transfer or otherwise dispose of any such facilities, goods,
equipment, materials or land to any other Persons.

The provisions of this Article 19.1 shall not apply to any leased equipment or to the Contractor’s equipment that is
not charged to Petroleum Operations as a Petroleum Operations Cost.

If the Ministry does not wish to use any of the facilities, goods, equipment and materials referred to in this Article
19.1, it has the right to request the Contractor to remove them at the Contractor’s own expense, and the Contractor
will carry out any decommissioning operations of the said facilities, goods, equipment and materials in accordance
with this Contract and the Hydrocarbons Law, and based on the time frame and specified conditions in the
approved decommissioning plan.

Ownership of Data

All data, technical information and interpretations obtained, acquired or derived as a result of Petroleum
Operations shall be the sole property of the State. However, the Contractor may retain copies of all such materials
for the duration of this Contract only, including, among others, geological, geophysical, petrophysical and
engineering reports, Well reports, termination reports, samples and any other information that the Contractor may
have obtained or compiled during the term of this Contract. The Contractor shall forward such data, technical
information and interpretations to the Ministry as soon as they are acquired, derived or compiled and shall also
provide the Ministry on an annual basis with a report that itemizes all such data, technical information and
interpretations that have been assembled during the Year. Unless previously provided, at the termination of this
Contract or at any time of relinquishment, the Contractor shall return to the Ministry all original data, technical
information and interpretations relating to the areas relinquished and will remove all copies of such from the
Contractor’s files, archives, computers and data storage mechanisms.

ARTICLE 20
CONFIDENTIALITY

Disclosure of Confidential Information

The Parties agree that for the duration of this Contract, the terms hereof and all information relating to this
Contract and Petroleum Operations shall be kept strictly confidential and may not be divulged by any Party
without mutual consent, except:

(a) to an Affiliated Company;

(b) to any governmental agency, designated by the State or other entities or consultants of the Ministry;

(c) to the extent that such data and information is required to be furnished in compliance with any applicable
laws or regulations;

(d) in conformity with the requirements of any stock exchange having jurisdiction over a Party;

49

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 50/89
11/1/2018

20.1.2

20.2

20.3

20.4

21.1

Exhibit

(e) where any data or information forms part of the public domain otherwise than a result of a breach of this
Contract;
(69) to employees, directors, officers, agents, advisors, consultants or subcontractors (both actual and potential)

of a Party comprising the Contractor or an Affiliate;
(g) to any company with a bona fide interest in the carrying out of a possible assignment; and
(h) to any bank or financial establishment with which an entity of the Contractor solicits or obtains financing,
provided that the disclosing Party shall be responsible for any and all breaches of this Article by such Persons and
provided further that any disclosure to the Persons referred to in paragraphs (f), (g) and (h) above shall be limited

to those Persons who are under a duty of confidentiality similar to that contained in this Article 20.1.

For an additional period of two (2) Years after the termination of this Contract, only the Parties comprising the
Contractor (other than the National Company) shall be obliged to comply with the above stated requirements.

The Contractor’s Patents

The State shall not reveal to any third parties information pertinent to the Contractor’s own technology that is
protected by patents or contractual agreements, or which the State has received under license For a period of two
(2) Years after termination of this Contract.

Continuation of Obligations

Any Party ceasing to own a Participation Interest in this Contract during the term of this Contract shall nonetheless
remain bound by the obligations of confidentiality set forth in this Article 20.

Disclosure of Confidential Information by the State and Ministry
In order to explore and exploit areas adjoining or related to the Contract Area, the State and the Ministry may,
notwithstanding this Article 20, disclose to any third parties a limited set of data and information relating to part or

parts of the Contract Area and Petroleum Operations hereunder, upon agreement with the Contractor.

ARTICLE 21
TERMINATION

Termination by the State

Notwithstanding any other actions contemplated herein, this Contract may be terminated, without compensation to
the Contractor, on any of the following grounds:

(a) a material breach by the Contractor (not attributable to any act or omission of the State or to any Person
representing the State) of any of the provisions of this Contract or the Hydrocarbons Law;

50

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 51/89
11/1/2018

(b)

(©)

(@)

(e)

a)

Exhibit

a delay by the Contractor (not attributable to any act or omission of the State or to any Person representing
the State) in making any payment owed to the State that exceeds three (3) months;

the suspension of Development works on a Field for six (6) consecutive months, except when such
suspension (i) has been approved by the Ministry in advance, or (i) is due to an act or omission on the part
of the State or of any Person representing the State, or (i) is as a result of Force Majeure,

when, after the commencement of Production of a Field, its exploitation is suspended for at least three (3)
consecutive months, without the prior permission of the Ministry, except when such suspension (i) is due
to an act or omission on the part of the State or of a Person representing the State, or (i) is as a result of
Force Majeure;

when the Contractor fails to comply within the prescribed time period with an arbitration award in
accordance with the provisions of Article 26, and the failure to comply is not attributable to any act or
omission of the State or to any Person representing the State;

when a Well is drilled to’ an objective beyond the vertical planes of the limits of the Contract Area without
the prior consent of the Ministry;

a breach of this Contract arising out of activities which are illegal or contrary to national or international
law (not attributable to any act or omission of the State or to any Person representing the State);

under the provisions of Article 2.3; or

when the Contractor is declared bankrupt, or in liquidation as a result of financial insolvency, or enters into
judicial or financial arrangements on insolvency with its creditors generally, except when the Contractor
can provide the State with a new financial guarantee that is acceptable to the Ministry in its sole discretion,
and that guarantees the capacity of that Party to fulfill its obligations under this Contract.

21.2 Notice of Termination and Grace Period

21.2.1 The Ministry may declare this Contract terminated only after having served a formal notice on the Contractor, by
registered mail, requesting it to remedy the situation or breach in question, and, if the situation or breach in
question is capable of remedy, requesting it to remedy the same within five (5) Business Days from receipt of such
notice regarding payments due under Article 21.1(b) or within three (3) months from receipt of such notice for all
other situations or breaches capable of remedy. Otherwise the effective date of the termination of this Contract
shall be date of receipt by the Contractor of the foregoing notice.

21.2.2 If the Contractor fails to comply with such notice within the prescribed time period or fails to show within such
five (5) Business Days or three (3) month period that it has commenced and is promptly and diligently continuing
to remedy the situation or breach in question, the Ministry may pronounce ipso jure the termination of this
Contract.

21.3. Termination against one Party

51

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 52/89
11/1/2018 Exhibit

The Ministry may terminate this Contract as to one of the Parties comprising the Contractor, if the circumstances
set forth in Article 21.1 are applicable to only that Party in the manner set forth in Article 21.2.

ARTICLE 22
UNITIZATION

22.1 Obligation to Unitize

If any Hydrocarbon bearing reservoir lying within the Contract Area extends beyond such area, the Contractor
must carry out all Development and Production in respect of such Hydrocarbon bearing reservoir in accordance
with the Hydrocarbons Law. The Contractor shall use all reasonable endeavors to reach a mutually acceptable
unitization agreement and program with all other affected Persons.

22.2. Suspension of Obligations

In the event that Petroleum Operations that are the subject of this Contract are 50 suspended by reason of
negotiations arising in respect to a unitization scenario in relation to a specific Discovery, the provisions of Article
5.3 for such Discovery shall be extended for a period of time equal to the duration of such suspension.

ARTICLE 23
LOCAL CONTENT AND SOCIAL PROGRAMS

23.1 Regulation of National Content

The Contractor shall comply with the Local Content Regulation enacted by the Ministry in the Ministerial Order
1/2014 of 26" of September 2014, abiding by the duties established in this Article 23. For all non Material
Contracts, the Contractor, with no obligation to bid and without the Ministry’s approval (which will be regarded as
granted pursuant to the Hydrocarbon Law):

(a) before awarding a service contract, the Contractor shall notify the Ministry the need for such services;

(b) the Ministry shall provide a list of national companies to the Contractor within fifteen (15) days of
Contractor’s notice of the need for such services. The Contractor shall support the Ministry by including
the national companies of the list the Contractor regards as competent in the bids required in the
framework of this Contract;

(c) When granting the contracts, the Contractor shall give preference to the national companies included in the
list given by the Ministry according to Article 23.1(b), in agreement with the Decree 127/2004. Should the
Contractor consider that such companies are not competent or not in compliance with Contractor’s
compliance and financial requirements, the contract may be granted to a foreign company, according to
Articles 12 and 13 of the Ministerial Order 1/2014;

(d) The Contractor shall notify the foreign company winning the tender regarding the hire of services about

the conditions specified in Article 23.1(c);

52

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 53/89
11/1/2018

(e)

()

(g)

(h)

@

10)

Exhibit

the Contractor shall send the Ministry, at the end of July and January of every calendar year, a list of the
subcontractors that have provided services in Equatorial Guinea during the previous period;

in the contracts that imply service delivery or goods supply in Equatorial Guinea, the Contractor shall
include clauses that make the subcontractors to abide by the specifications of the Ministerial Order 1/2014;

the Contractor shall organize workshops to make the national companies aware of the requirements
demanded by the Operator in terms of service delivery;

the Contractor shall notify the Ministry, which in turn shall inform all the additional competent authorities,
of the vacancies and new jobs to implement the works in Equatorial Guinea;

at the beginning of the Operations of Development and Production, the Contractor shall hand over and
agree a plan with the Ministry to hire national employees and empower them; this action shall include
tasks and actions for their professional development to be carried out at the offices of the Operator in
Dallas with the possibility of joining the Technical Team of Operations of Equatorial Guinea to reach the
reasonable and feasible nationalization targets, and shall send updated information to the Ministry with
regard to the implementation of such a plan at the end of July and January of each subsequent year; and

The Contractor shall send to the Ministry a description of the tools used to evaluate the national
employees.

23.2 Employment and Empowerment of Equatoguinean Personnel

23.2.1 At the beginning of the Operations of Development and Production of the S Block, the Operator shall ensure
priority of employment of Equatoguinean qualified personnel at all levels of its organization, according to the
following table and on the basis of the competences and skills of the employees. For the purpose of this Article,
the technicians proposed by the National Company will also be taken into account as long as they have the
competences and experience required; such employees will join the technical team of the operator under the
personnel coverage in secondment. The Operator shall empower or contribute to the training of the aforementioned
personnel so that they acquire the competences and skills required to fill any vacancy, including the supervision
positions, related to Petroleum Operations. However, the Operator will only have to hire the numbers of personnel
needed to implement the Petroleum Operations in a cautious and profitable manner.

53

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 54/89
11/1/2018

23.3

23.4

23.4.1

23.4.2

23.4.3

Exhibit

Positions Percentage of National |Percentage of Expatriate
Employees ‘Employees

Total number of employees 75 % 25 %

Technical and professional positions 60 % 40 %

(Geologists and engineers, legal experts,
financial experts, safety, health and

environment)
Supervision and management positions [50% 50%
Technicians working offshore (including |85 % 15%

Safety, Health and Environment)

Support and administration services 100 % 0%

Preference to Equatoguinean Services

The Contractor and its subcontractors undertake to give preference to Equatoguinean services, materials,
equipment, consumables and other goods whose quality and time of delivery are comparable to those available
internationally, provided that the cost in Equatorial Guinea is no more than ten percent (10%) above the cost of
similar services, materials, equipment, consumables and other goods available internationally.

Employment and Training of Equatoguineans

From the Effective Date, the Contractor shall ensure priority employment for adequately qualified Equatoguinean
personnel in all levels of their organization, as the employee’s skill allows, and as provided for in Article 23.2.2,
shall train or contribute in the training of such personnel to enable them to qualify for any position relating to
Petroleum Operations. Expatriate personnel may only be employed if the Contractor and its subcontractors have
exhausted all possibilities of recruiting adequately qualified) Equatoguinean personnel in the required area of
specialization.

During the term of this Contract, the Parties comprising the Contractor (other than the National Company), during
the Exploration Period, shall spend one hundred thousand Dollars ($100,000) per Calendar Year, to provide a
mutually agreed number of Ministry and National Company personnel with on-the-job training in the Contractor’s
operations in Equatorial Guinea and overseas and/or practical training at institutions abroad, particularly in the
areas of natural earth sciences, engineering, technology, accounting, economics and other related fields of oil and
gas exploration and exploitation (“Job Training”). During the term of this Contract, the Parties comprising the
Contractor (other than the National Company), during the Development and Production Period, shall spend three
hundred thousand Dollars ($300,000) per Calendar Year, to provide Job Training.

The above costs will be recoverable as a Petroleum Operations Cost in accordance with the provisions of this
Contract.

Additionally, during the term of this Contract, the Parties comprising the Contractor (other than the National
Company) shall transfer to the Ministry one hundred thousand Dollars ($100,000) per Calendar Year during the
Exploration Period and

54

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 55/89
11/1/2018

23.5

23.6

23.7

241

Exhibit

shall transfer to the Ministry three hundred thousand Dollars ($300,000) per Calendar Year during the
Development and Production Period, which the Ministry shall use at its sole discretion to educate and train
Equatoguinean personnel selected by the Ministry at universities, colleges or other training institutions selected by
the Ministry and for other general training and educational purposes (“Training Funds”).

The above costs will be recoverable as a Petroleum Operations Cost in accordance with the provisions of this
Contract.

Social Projects

If the Contractor funds any social projects outside of those approved in an Annual Budget such costs shall not be
recoverable as a Petroleum Operations Cost.

Given that Equatoguinean civil’ society is a part of the local content in oil and gas contracts, the Contractor shall
commit one hundred thousand Dollars ($100,000) per Calendar Year during the Exploration Period and shall
commit four hundred fifty thousand Dollars ($450,000) per Calendar Year during the Development and Production
Period, to cooperate with non-governmental organizations in charitable works to develop society, sport activities
and health programs to fight and prevent disease, as well as other non-profit related activities. The above costs will
be recoverable as a Petroleum Operations Cost in accordance with the provisions of this Contract.

National Technology Institute

The Contractor shall transfer to the Ministry one hundred thousand Dollars ($100,000) per Calendar Year during
the Exploration Period and shall transfer to the Ministry three hundred thousand Dollars ($300,000) per Calendar
Year during the Development and Production Period, and provide other reasonable non-monetary assistance as
may be requested by the Ministry from time to time with the implementation and development of the National
Technology Institute to train and develop mid and upper level personnel in the petroleum industry of Equatorial
Guinea and in accordance with the Hydrocarbons Law. The above costs will be recoverable as a Petroleum
Operations Cost in accordance with the provisions of this Contract.

National Database of the Ministry of Mines and Hydrocarbons

The Contractor shall transfer to the Ministry one hundred thousand Dollars ($100,000) per Calendar Year during
the Exploration Period and shall transfer to the Ministry three hundred thousand Dollars ($300,000) per Calendar
Year during the Development and Production Period, and provide other reasonable non-monetary assistance as
may be requested by the Ministry from time to time with the implementation and development of the a data base of
seismic and well data in the petroleum industry of Equatorial Guinea and in accordance with the Hydrocarbons
Law. The above costs will be recoverable as a Petroleum Operations Cost in accordance with the provisions of this
Contract.

ARTICLE 24
DECOMMISSIONING

Relinquishment or Decommissioning

55

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 56/89
11/1/2018

24.1.1

24.1.2

24.1.3

24.2

24.3

24.3.1

24.3.2

24.3.3

Exhibit

Subject to Article 2.5.2, the Contractor may at any time relinquish and/or abandon any portion of the Contract
Area or any Well not included in a Field subject to having given three (3) months prior notice to the Ministry,
provided that the Contractor shall have fulfilled all of its obligations under this Contract and that it has given the
Ministry full details of the state of any reservoir and the facilities and equipment in such area in addition to any
plans for the removal or dismantling of such facilities and equipment including all technical and financial
information. All decommissioning operations must be undertaken in accordance with the Hydrocarbons Law.

The decommissioning of a Field by the Contractor and its corresponding decommissioning plan shall require the
prior approval of the Ministry in accordance with the Hydrocarbons Law. The Contractor shall prepare and deliver
to the Ministry a plan for the decommissioning of all Wells, facilities and equipment, the rehabilitation of the
landscape and the continuation of Petroleum Operations, if applicable, in accordance with the Hydrocarbons Law.

Unless the Ministry elects to keep the facilities and equipment in order to continue Petroleum Operations in
accordance with Article 24.3.3, the Contractor is obligated to fully decommission all Fields within the Contract
Area.

Right of Ministry

Upon receipt by the Ministry of the notice referred to in Article 24.1.1 or upon the decommissioning of any Field,
the Ministry shall be entitled to take over any Discovery or Field whose decommissioning is proposed by the
Contractor. If the Ministry does not communicate its desire to take over Petroleum Operations within three (3)
months of receipt of the relevant notice, it shall be deemed to have elected not to do so.

Reserve Fund

In order to implement the decommissioning of a Field, the Contractor shall contribute to a reserve fund for the
estimated decommissioning costs, (the Reserve Fund) in accordance with the Hydrocarbons Law and the
approved decommissioning plan, and shall be included as a recoverable cost. As for the constitution of the Reserve
Fund, it will begin from the Fifth (5) year from the first production at an international bank holding at least a
Standard and Poor’s A- rating to be agreed by the Parties. All contributions mentioned will be deductible for tax
purposes and will be considered as a cost of Petroleum Operations in the year in which they were contributed.

In the event that the total amount of the Reserve Fund is greater than the actual cost of decommissioning, the
account balance shall be distributed between the State and the Contractor in accordance with Article 7.3. In the
event that the amount of the Reserve Fund is less than the actual cost of decommissioning operations, the
Contractor shall be liable for the remainder.

In the event that the Ministry elects to keep the facilities and equipment in order to continue Petroleum Operations
after the withdrawal of the Contractor, the Reserve Fund so established together with the related interest shall be
put at the Ministry’s disposal to cover the later decommissioning. The Contractor shall be released from any
further decommissioning liability in respect of such facilities and equipment.

56

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 57/89
11/1/2018

24.4

24.5

25.1

25.2

25.3

Exhibit

Continuing Operations

The State undertakes not to interfere with the conduct of Petroleum Operations in the Contract Area retained by
the Contractor in the event that the State should elect to take over a Discovery or Field pursuant to Article 24.2. If
requested by the Ministry, the Contractor shall undertake to continue all operations for a fee and on terms to be
agreed between the Ministry and the Contractor.

Protection of the Environment

The Contractor shall duly plug all the Wells and decommission all facilities and equipment in order to avoid
contamination and harm to the environment and possible damage to the reservoir, in accordance with the
Hydrocarbons Law, the other laws of Equatorial Guinea and generally accepted practice of the international
petroleum industry.

ARTICLE 25
APPLICABLE LAW

Applicable Law

This Contract and all Petroleum Operations carried out hereunder shall be governed by and construed in
accordance with the laws and regulations of Equatorial Guinea,

Change in Law

Should a Change in the Law occur, and if as a consequence of its implementation, such a Change in the Law
caused, to the detriment of the Contractor or its shareholders, a decrease in economic rights or an increase in the
economic obligations included in or resulting from this Contract, the Parties shall take adequate measures to
achieve the necessary economic balance, based on the principle that the Contractor shall be restored to the same
economic status it would have if no change had occurred. Such Contractor’s restoration shall not exceed the
benefits received by the State and by other third beneficiaries of the Change in the Law, as a result of such a
change. This norm shall never be interpreted as if the Contractor is being denied the advantages it could benefit
from as a result of the new law, decree, norm, order or regulation passed by the State.

Business Standards

Each Party represents and warrants that it did not engage any person, firm or company as a commission agent for
purposes of this Contract and that it has not given or offered to give nor will it give or offer to give (directly or
indirectly) to any person any bribe, gift, gratuity, commission or other thing of significant value, as an inducement
or reward for doing or forbearing to do any action or take any decision in relation to this Contract, or for showing
or forbearing to show favor or disfavor to any person in relation thereto. The Contractor further represents and
warrants that no loan, reward, offer, advantage or benefit of any kind has been given to any official of the State or
any person for the benefit of such official or person or third parties, as consideration for an act or omission by such
official in connection with the performance of such person’s duties or functions or to induce such official to use his
or her position to influence any act or decisions of the administration with respect to this Contract.

57

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 58/89
11/1/2018 Exhibit

ARTICLE 26
RESOLUTION OF CONFLICTS AND ARBITRATION

26.1 Dispute Resolution and Notification

26.1.1 In the event of any dispute, claim, conflict or controversy (a Dispute) between any of the Parties arising out of, or
in relation to, this Contract, including any question regarding its breach, existence, validity or termination, the
Parties shall take all reasonable measures to resolve such Dispute amicably.

26.1.2 If the relevant Parties have not reached an amicable agreement after three (3) months of the date of the notice of a
Dispute by one Party to another, unless the Parties to the Dispute mutually agree to an extension, any Party to the
Dispute may refer the Dispute for resolution by final and binding arbitration:

(a) to the International Centre for the Settlement of Investment Disputes (the Centre) established by the
Convention on the Settlement of Investment Disputes between States and Nationals of other States, done
at Washington, March 18, 1965 (the ICSID Convention);

(b) to the Additional Facility of the Centre, if the Centre is not available; or

(c) in accordance with the Arbitration Rules of the International Chamber of Commerce (ICC), if neither the
Centre or the Additional Facility are available.

26.1.3. The Parties hereby consent to submit to the Centre any dispute arising out of or relating to this Contract for
settlement by arbitration pursuant to the Rules of Arbitration of the Centre. The State and the National Company
agrees not to make, and hereby irrevocably waives, in relation to any Dispute, whether relating to acts of a
sovereign or governmental nature or otherwise, all claims of immunity (sovereign or otherwise) by it or on its
behalf from the jurisdiction of, and from the enforcement of any arbitral award rendered by, an arbitral tribunal
constituted pursuant to this Contract as well as all claims of immunity from the service of process or the
jurisdiction of any court in aid of the jurisdiction of such arbitral tribunal or in connection with the enforcement of
any such award.

26.2 Seat and Language of Arbitration
The seat of the arbitration shall be agreed by the Parties to the Dispute and, in case of a disagreement, shall be
determined by the arbitrators. The languages of the arbitration proceedings, and of all orders, decisions, and the
award, shall be Spanish and English.

26.3. Number and Identity of Arbitrators
The arbitral tribunal shall be constituted by three (3) arbitrators selected according to the following procedure:
(a) The claimant and the respondent shall, within thirty (30) days from the day on which a request for

arbitration has been submitted, appoint an arbitrator each (and if there is more than one claimant or more
than one (1) respondent, then the claimants and/or the respondents collectively shall each appoint a

58

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 59/89
11/1/2018

26.4

26.5

26.6

26.7

Exhibit

single arbitrator), by giving notice in writing of such appointment to the Secretary-General of ICSID and
the other Party or Parties to the Dispute.

(b) If either the claimant or the respondent fails to comply with the time limit in the preceding paragraph, the
Chairman of the Administrative Council of ICSID shall appoint the arbitrator or arbitrators that have not
yet been appointed, at the request of either the claimant or the respondent and after consulting the claimant
and the respondent as far as possible. The Chairman of the Administrative Council of ICSID shall give
notice in writing of such appointment or appointments to the Secretary-General of ICSID and the claimant
and the respondent.

(c) The two (2) arbitrators so appointed shall, within thirty (30) days of their appointment agree upon the
person to be appointed as the President of the tribunal, and give notice of such appointment to the
Secretary-General of ICSID and the claimant and the respondent.

(d) If the two (2) arbitrators fail to agree upon the person of the President of the tribunal, the Chairman of the
Administrative Council of ICSID shall appoint the President, at the request of either the claimant or the
respondent, and after consulting the claimant and the respondent as far as possible. The Chairman of the
Administrative Council of ICSID shall give notice in writing of such appointment to the Secretary-General
of ICSID and the claimant and the respondent.

None of the arbitrators shall be a citizen of the countries of any of the Parties to the Dispute (or in the case where
the Party is a company or another entity, any country or countries of nationality of such Party, including the
country of its ultimate parent).

Rules of Arbitration

The arbitration procedures initiated under this Contract shall operate under the arbitration rules in effect for ICSID,
the Additional Facility or ICC, as the case may be, at the time of the filing of the request for arbitration, which
tules are deemed to be incorporated herein by reference in this Article 26.

Binding Nature of Arbitration

The arbitration award shall be final and binding on the Parties and shall be immediately enforceable, subject to the
remedies provided for in the ICSID Convention and Arbitration Rules, in the Arbitration Rules of the Additional
Facility of the Centre, or in the ICC Arbitration Rules, as appropriate. The Parties waive any right to refer any
question of law, and any right of appeal on the law and/or merits to any court. It is expressly agreed that the
arbitrators shall have no authority to award aggravated, exemplary or punitive damages.

Costs of Arbitration

The costs of arbitration shall be charged in accordance with the directions of the arbitration tribunal, failing which
shall be borne proportionally by the Parties to the Dispute on a per capita basis. The costs of the Parties comprising

the Contactor shall not be recoverable.

Payment of Awards

59

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 60/89
11/1/2018 Exhibit

Any monetary award issued shall be expressed and payable in Dollars.

ARTICLE 27
FORCE MAJEURE

27.1 Non-fulfillment of Obligations
Any obligation or condition arising or derived from this Contract which any Party is unable to perform, whether in
whole or in part, shall not be considered as a breach or non-fulfillment of its obligations under this Contract if such
breach or nonperformance is caused by an event of Force Majeure, provided that there is a direct cause-and-effect
relationship between the non-performance and the event of Force Majeure. Notwithstanding the foregoing, all
payment obligations owed by any Party to another must be made when due.

27.2 Definition of Force Majeure

For the purposes of this Contract, an event shall be considered an event of Force Majeure if it meets the following
conditions:

(a) it has the effect of temporarily or permanently preventing a Party from performing its obligations under
this Contract;

(b) it is unforeseeable, unavoidable and beyond the control of the Party which declares Force Majeure; and
(c) it is not a result of the negligence or willful misconduct of the Party which declares Force Majeure,
Such an event shall include acts of God, earthquake, inclement weather, strike, riot, insurrection, civil unrest,
blockade, sabotage and acts of war (whether declared or not). The Parties intend for the term of Force Majeure to
be construed in accordance with the principles and practice of the international petroleum industry.

27.3 Notification of Force Majeure
If any Party is unable to comply with any obligation or condition provided herein due to Force Majeure, it shall
notify the other Parties in writing as soon as possible, and in any event not later than fourteen (14) days after the
event in question, giving the reason for its non-compliance and a detailed account of the Force Majeure, as well as
the obligation or condition affected. The Party affected by the Force Majeure shall use all reasonable endeavors to
remove the cause thereof, keep the other Parties fully informed of the situation and the current evolution of the
Force Majeure event and shall promptly notify the other Parties as soon as the Force Majeure event is over and no
longer prevents it from complying with its obligations or conditions hereunder.

27.4 Continuation of Obligations

All obligations, other than those affected by the event of Force Majeure, shall continue to be performed in
accordance with this Contract.

27.5 Cessation of Force Majeure

60

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 61/89
11/1/2018

27.6

28.1

28.1.1

28.1.2

28.2

Exhibit

Upon the cessation of the event of Force Majeure, the relevant Party shall undertake and complete, as soon as
practicable and within a time frame to be mutually agreed by the Parties, all obligations suspended as a result
thereof.

Continuation of Force Majeure

When a Force Majeure event lasts more than ninety (90) days, the Parties will forthwith consult to examine the
situation and implications for Petroleum Operations, in order to establish the course of action appropriate for the
fulfillment of contractual obligations under the circumstances of the said Force Majeure. In such event the term of
this Contract will be extended by the same amount of time that the Force Majeure has lasted.

ARTICLE 28
ASSISTANCE AND NOTICE

Assistance of Ministry

The Ministry shall facilitate, within its authority and in accordance with the rules and procedures in effect in
Equatorial Guinea, the performance of the Contractor’s activities by granting it all permits, licenses and access
rights that are reasonably necessary for the purposes of Petroleum Operations, and by making available to it all
necessary services with respect to Petroleum Operations in Equatorial Guinea.

The Ministry shall also facilitate and assist the Contractor in obtaining all permits, licenses or rights not directly
related to Petroleum Operations, but which the Contractor may reasonably require for the purposes of fulfilling its
obligations under this Contract.

Notices and Other Communications

All notices, approvals or other communications authorized or required between the Parties by any of the provisions
of this Contract shall be in writing (in Spanish and English), addressed to such Parties and delivered in person by
courier service or by any electronic means of transmitting written communications which provides written
confirmation of complete transmission. For purposes of this Contract, oral communication does not constitute
notice or approval, and e-mail addresses and telephone numbers for the Parties are listed below as a matter of
convenience only. A notice or approval given under any provision of this Contract shall be deemed delivered only
when actually received by the Party to whom such notice or approval is directed, and the time for such Party to
deliver any communication in response to such originating notice or approval shall run from the date the
originating notice or approval is received. Each Party shall have the right to change its address at any time and/or
designate that copies of all such notices or approvals be directed to another Person at another address, by giving
written notice thereof to all other Parties.

For the State:

MINISTRY OF MINES AND HYDROCARBONS
Autovia Aeropuerto — Ela Nguema

Malabo II, Malabo — Guinea Ecuatorial

Malabo, Bioko Norte

Republic of Equatorial Guinea
For the attention of: His Excellency the Minister of Mines and Hydrocarbons

61

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 62/89
11/1/2018

29.1

29.2

29.3

29.4

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm

Exhibit

Telephone: + (240) 09 3567, 09 3405
Facsimile: + (240) 093353

For the Contractor:

Kosmos Energy Equatorial Guinea

c/o Circumference (Cayman), P.O.

Box 32322, 4th Floor, Century Yard,

Cricket Square, Elgin Avenue,

George Town, Grand Cayman, KY1-1209, Cayman Islands

For the attention of: General Counsel
Telephone: +1 214 445 9600
Facsimile: +1 214 445 9705

For the National Company:

GUINEA ECUATORIAL DE PETROLEOS
Torre Gepetrol
Autovia Aeropuerto — Ela Nguema
Malabo 11, Malabo — Guinea Ecuatorial
GEPetrolP.O. Box
965 Malabo
Equatorial Guinea
For the attention of: Director General
Telephone: + (240) 096769
Facsimile: + (240) 096692

ARTICLE 29

MISCELLANEOUS

Amendments

This Contract may only be amended in writing and by mutual agreement between the Parties; any purported

amendments in contravention of this provision shall not be effective.

No Partnership

This Contract shall not be construed to create an association, joint venture or partnership between the Parties or to

impose any partnership obligation or liability upon a Party.

Hydrocarbons Law

All Petroleum Operations and the Contractor are subject to the provisions of the Hydrocarbons Law and the

Petroleum Regulations in effect from time to time.

Entire Agreement

With respect to the subject matter contained herein, this Contract (i) is the entire agreement of the Parties and (ii)

supersedes all prior understandings and negotiations of the Parties.

62

63/89
11/1/2018

29.5

29.6

29.6.1

29.6.2

30.1

30.5

30.6

Exhibit
No Waiver

In the event of a waiver by any Party of one or more defaults by another Party in the performance of the provisions
of this Contract, such waiver shall not operate or be construed as a waiver of any future default or defaults by the
same Party, whether of a like or of a different character. Except as expressly provided in this Contract no Party
shall be deemed to have ‘waived, released or modified any of its rights under this Contract unless such Party has
expressly stated, in writing, that it does waive, release or modify such right.

No Conflict

Each of the Parties constituting the Contractor undertakes that it shall avoid any conflict of interest between its
own interests (including the interests of Affiliates) and the interests of the other Parties in connection with
activities contemplated under this Contract.

In the event of any conflict between the main body of this Contract and its Annexes, the main body shall prevail.
In the event of any conflict between this Contract and the Hydrocarbons Law, the Hydrocarbons Law shall prevail.

ARTICLE 30
INTERPRETATION

The table of contents and headings used in this Contract are for convenience only and shall not be construed as
having any substantive significance or as indicating that ail of the provisions of this Contract relating to any topic

are to be found in any particular Article.

Reference to the singular includes a reference to the plural and vice versa. 30.3 Reference to any gender includes a
reference to all other genders.

Unless otherwise provided, reference to an Article or an Annex means an Article or Annex of this Contract.

The words include and including shall mean include or including without limiting the generality of the description
preceding such term and are used in an illustrative sense and not a limiting sense.

Any reference to a Person shall be construed as including a reference to its successors, permitted transferees and
permitted assignees.

Any reference to a statute or enactment shall be construed as a reference to such statute or enactment as it may
have been or may be amended or re-enacted from time to time, or any subordinate legislation made or legal norm
created, or may from time to time be done, under such statute or enactment.

Reference to this Contract or part thereof or any other document shall be construed as a reference to the same as it
may be amended, supplemented, novated or replaced from time to time.

ARTICLE 31
EFFECTIVE DATE

63

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 64/89
11/1/2018 Exhibit

This Contract shall become effective upon the date the Contractor receives notification in writing of its ratification by the
President of Equatorial Guinea.

64

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 65/89
11/1/2018

Exhibit

IN WITNESS WHEREOF, the Parties have executed this Contract in three (3) originals in the Spanish language and

three (3) originals in the English language. In the event of any conflict, the Spanish version shall prevail.

THE REPUBLIC OF EQUATORIAL GUINEA

THE MINISTRY OF MINES AND HYDROCARBONS

Signature: /s/ H.E. Sefior Don Gabriel M. Obiang Lima

Name: H.E. Sefior Don Gabriel M. Obiang Lima

Title: Director General

THE NATIONAL COMPANY
Signature: /s/ Don Antonio Oburu Ondo
Name: Don Antonio Oburu Ondo

Title: Director General

THE COMPANY
KOSMOS ENERGY EQUATORIAL GUINEA

Signature: /s/ Andrew Inglis

Name: Andrew Inglis

Title: Director

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm

65

66/89
11/1/2018

ANNEX A
CONTRACT AREA

Exhibit

This Annex is an integral part of this Contract between the Republic of Equatorial Guinea and the Contractor.

Upon the Effective Date, the initial Contract Area covers an area deemed equal to 1,245 (one thousand two hundred forty-
five) square kilometres (km?) or (124,500 (one hundred twenty-four thousand five hundred) hectares (Ha) for the purposes
of Article 11.4.

The Contract Area is described on the map in Annex B. The points indicated on such map are defined below, by reference
to the Greenwich meridian and their geographic coordinates

(Block Name
Block S
Block 5
Block 5
Block 5
Block 5
Block 5
Block 5
Block 5
Block 5
Block 5
Block 5
Block 5
Block S
Block S
Block 5
Block 5
Block 5
Block S

2(UTM)
482211.093694
494827.743573
501544.861885
577807.536910
527808.7 11136
527647.200000
527808.779715
577909360460
527812253705
500000.000000
518200.000000
524006.000000
524900.000000
5188013.009000
517009000000
516900.000000
518200.000000
516900.009000

Y (UTM)
1381153318022
165795594419
180532.904974
180534591997
171041.737143
170856200000
170490.498886
165797.017650
1381154.101398
1381152.777732
1698130.0090011
16551)0.000000
161600.000000
156200.000000
156600.000000
164000.000000
166800.000900
168000.000000

Lat (DD)

1.25000000000
1.50000000000
1,63333000000
1,63333000000
1.54748000900
1.54577000000
1.54246000000
1.50000000000
1.25000000000
1.25000000000
1.53622000000
1.49732000000
1.46203000000
1.41318000000
1.43680000000
1.48375000000
1.50908000000
1.51994000000

66

Long (DD)
8.84028000000
8.95350000000
9.01389000400
9.25000000000
9.25000000000
924855000000
9.25000000000
9.25000000000
9.25000000000
9.00000000000
916362000000
921575000000
922384000000
916900000000
915282000000
915393000000
916362000000
9.15193000000

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm

Lat (DMS)

eas
1°30
1°38

ris’
137°
137°

1°32

130°
ris
ris
137°
129°
wor
12g
125°
129°
130°

reat

00" N
-00" N
700" N
oN
50.916" N
44,775" N
32.855” N
00" N
00" N
00" N
10.406” N
50.339” N
43.313 N
47.453" N
0.485” N
1.503” N
32.696” N
*11.783°N

Long (DMS)
8°50' 25" E
8°57 12.609" E
9° 00°50" E

9° 15° 00" E

9° 15° 00° E

9° 14° 54.771" E
9° 15° 00" 1

9° 15°00" E
9°15 00"L
9°00" 00" E
9°9° 49.021" 1
9° 12° 6.717 E
9° 13° 25.831" E
9° 148.406 1
9°9° 10.155" E
9°.9° 6.935" E
9°9° 49.014" 1
9°.9° 6.944" E

67/89
11/1/2018 Exhibit

ANNEX B
MAP OF THE CONTRACT AREA

This Annex is attached to this Contract between the Republic of Equatorial Guinea and the Contractor and forms an
integral part of the same.

This map is included for illustrative purposes only and in the event of any discrepancies or conflict, the Contract Area shall
be defined by the geographical co-ordinates specified in Annex A.

wove got woe
Block W
a KA6 F
D
9
K F 5 Okume
: R : Complex
E) q TH
P M .
L¢)
N
Block S
EG.01
z A
1
— 4
Block K Block N
2| $ 10 6 F
3 SE aitometers

67

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 68/89
11/1/2018 Exhibit

ANNEX C
ACCOUNTING PROCEDURE

This Annex is an integral part of the Contract between the Republic of Equatorial Guinea and the Contractor.

Article 1
GENERAL PROVISIONS

11 PURPOSE

The object of this Accounting Procedure is to establish equitable criteria and methods of calculation and
accounting applicable to the provisions of the Contract, and in particular when:

(a) classifying and defining Petroleum Operations Costs; and

(b) prescribing the manner of preparing and submitting the financial statements of the Contractor in
accordance with accounting principles in effect in Equatorial Guinea.

1.2 INTERPRETATION

For the purposes of this Accounting Procedure, the terms used herein and which are defined in the Contract shall
have the same meaning when used in this Accounting Procedure. In the event of any discrepancy or conflict
between the provisions of this Accounting Procedure and any other provisions of the Contract, the provisions of
the Contract shall prevail.

13 ACCOUNTING RECORDS AND REPORTS

1.3.1. In accordance with the provisions of Article 16.1 of the Contract, the Contractor shall maintain in its office in
Equatorial Guinea original, complete, true and correct accounts, books and records of the Production and
disposition of Hydrocarbons, and all costs and expenses under the Contract, as well as all other records and data
necessary or proper for the settlement of accounts in accordance with the laws of Equatorial Guinea, generally
accepted accounting procedures and generally accepted practice in the international petroleum industry and
pursuant to the chart of accounts agreed pursuant to Article 1.3.2 below.

1.3.2 Within sixty (60) days from the Effective Date, the Contractor shall submit to and discuss with the Ministry a
proposed outline for the chart of accounts and the books, records and reports in accordance with generally
accepted standards and consistent with normal petroleum industry practices and procedures.

Within sixty (60) days of receiving the above proposal, the Ministry shall either provide notice of its approval of
the proposal, or shall request revisions of such chart of accounts in writing.

Within one hundred and eighty (180) days after the Effective Date, the Contractor and the Ministry shall agree on
the outline of the chart of accounts, books, records, and reports which shall describe the basis of the accounting
system and procedures to be developed and used in accordance with this Accounting Procedure. Following

68

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 69/89
11/1/2018

1.3.3

1.3.4

13.5

1.4

1.5

1.5.1

Exhibit

such agreement, the Contractor shall immediately prepare and provide the Ministry with formal copies of the
detailed and complete chart of accounts and manuals related to the procedures, and a list of the data and records to
be accounted for, recorded, reported and to be followed under the Contract.

In addition to the generality of the foregoing, the Contractor shall submit to the Ministry, at regular intervals,
statements relating to the Petroleum Operations, including, but not limited to, the following:

(a) monthly statement of Production;

(b) quarterly statement of value of Production and pricing;

(c) statement of Petroleum Operations Costs;

(d) annual statement of Petroleum Operations Cost not yet recovered;
(e) statement of Production sharing;

( annual end-of-year statement;

(g) Annual Budget tracking statement;
(h) Annual statement of tangible goods subject to depreciation; and

(6) Quarterly, the state of goods, materials and properties which are anticipated to be transferred to the State
within three months of said report, due to the full recovery of its cost.

All reports and statements shall be prepared in accordance with the Contract, the laws of Equatorial Guinea and
any regulations thereunder and in accordance with generally accepted practice of the international petroleum
industry.

Within sixty (60) days after the Calendar Year, the Contractor shall submit to the Ministry the execution of the
budgets as well as the annual accounts (the balance sheet, the cash flow statement and the income statement) and
the schedule of amortizations, attaching for the report of internal audit for reliability of said information.

LANGUAGE AND UNIT OF ACCOUNT

Unless otherwise agreed all accounts, records, books and reports shall be prepared and maintained in Spanish and
English and shall be denominated in Dollars. Additionally, Contractor may maintain accounts and records in other
languages and currencies for information purposes only.

VERIFICATION AND AUDIT RIGHTS OF THE STATE

When the Ministry exercises its right of audit under Article 16.3 of the Contract, it shall provide notice to the
Contractor, at least sixty (60) days in advance regarding such audit, which shall take place during normal business
hours. The Contractor shall make available to the Ministry all accounts, books, records, invoices, cash vouchers,
debit notes, price lists or any other documentation relating to Petroleum Operations. Furthermore, the auditors
shall have the right, in connection with such

69

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 70/89
11/1/2018

1.5.2

1.5.3

1.5.4

1.5.5

1.6

17

Exhibit

audit, to visit and inspect at reasonable times any of the Contractor’s sites, plants, facilities, warehouses and offices
which affect Petroleum Operations directly or indirectly and to question personnel associated with those
Operations.

The Contractor shall endeavor to provide records and accounts from any of its 62 Affiliates or other Persons
necessary to support charges from them. If an Affiliate or any other Person considers such information confidential
or proprietary, the Ministry may select an internationally recognized independent firm of public accountants to
carry out an audit, subject to the approval of the Affiliate or other Person, such approval not to be unreasonably
withheld or delayed. If the Ministry does not conduct an audit within the time stipulated in accordance with Article
16.3 of the Contract, the Contractor’s accounts, books and records shall be deemed correct and final.

Any audit exceptions shall be made in writing and notified to the Contractor within ninety (90) days of completion
of the corresponding audit. Failure to give such exception by the Ministry shall be deemed to be an
acknowledgement of the accuracy of the Contractor’s books and accounts.

If the Contractor fails to respond to any notice of exception under Article 1.5.2 within ninety (90) days of receipt
of such notice, the results of the audit will be considered valid and accepted by the Contractor. After the said
period of time the Ministry’s exception shall prevail.

Any adjustments resulting from an audit shall be promptly applied to the Contractor’s accounts; any adjustments to
payments due shall also be effected promptly.

If the Contractor and the Ministry are unable to reach final agreement on the proposed audit adjustments they shall
resolve the dispute in accordance with the provisions of Article 16.3.3 of the Contract.

When audit related issues are still outstanding, the Contractor shall preserve any relevant documents and allow the
Ministry access to them until the issue is finally resolved.

CURRENCY EXCHANGE RATES
The exchange rate shall be determined monthly, based on the arithmetic average of the closing buy and sell rates
for the Dollar against the CFA (Communauté Financiére Africaine or African Financial Community) currency unit

for the month, as published by the Bank of Central African States (BEAC).

The exchange rate of the preceding calendar month shall be used for exchange transactions and for the purpose of
determining the counter value of Dollars in the Equatoguinean currency unit for the next month.

ACCOUNTING BASIS
All books and accounts shall be prepared on an accrual accounting basis. Revenues shall be posted to the
accounting period in which they were earned, without any need to recognize whether a given transaction results in

a disbursement or cash receipt. Expenses and costs shall be regarded as incurred, in the case of physical items,
during the accounting period in which the relevant title is transferred to the

70

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 71/89
11/1/2018 Exhibit

Contractor and in the case of services during the accounting period in which such services are rendered.

1.8 REVIEW OF ACCOUNTING PROCEDURE

By mutual agreement between the Ministry and the Contractor, this Accounting Procedure may be revised
periodically by a document in writing executed by the Parties.

71

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 72/89
11/1/2018

Exhibit

ARTICLE 2
GENERAL CLASSIFICATION OF PETROLEUM COSTS

All costs related to Petroleum Operations shall be classified in accordance with their end use. Classification criteria shall
be included in the approved Annual Work Program and Annual Budget for the Calendar Year in which the expenditure is
made. All Petroleum Operations Costs shall be classified, defined and allocated as set forth below.

2.1 EXPLORATION COSTS

Any and all direct, general and administrative costs incurred during Hydrocarbon Exploration and Appraisal
activities in an area which is part of the Contract Area, including but not limited to:

(a)

(b)
()
(@)

(e)

cc)

aerial, geophysical, geochemical, paleontological, geological, topographical and seismic surveys and.
studies and their interpretation;

core hole drilling;
any labor, materials, supplies, and services used in drilling Exploration Wells and Appraisal Wells;

any facilities used solely in support of the purposes described in paragraphs (a), (b) and (c) above,
including access roads and acquired geological and geophysical data, all separately identified;

any other cost incurred in the Exploration and Appraisal of Hydrocarbons after the Effective Date but prior
to the date of approval of a Development and Production Plan with respect to the relevant Field and not
covered under Articles 2.2, 2.3 and 2.4 below; and

the costs incurred prior to the Effective Date which both Parties have agreed to, including the cost of the
Sea Bed Logging, 2D, 3D speculative data and other costs of complying with Article 3.1.1 of the Contract.

2.2 DEVELOPMENT AND PRODUCTION COSTS

Development and Production Costs are all approved direct, general and administrative costs incurred during
Development and Production activities, including, but not limited to, the following:

(a)

()

(c)

Wells defined as Development Wells for purposes of producing from a Commercial Field, whether such
Wells turn out to be dry or productive by nature, and drilling Wells for the injection of water or gas to
enhance Hydrocarbon recovery;

completing Wells by way of installation of casing or equipment or otherwise after a Well has been drilled
for the purpose of bringing the Well into use as a Development Well or a Well for the injection of water or
gas to enhance Hydrocarbon recovery;

transportation and installation of tank storage facilities, pipelines, flow lines, production and treatment

units, wellhead equipment, subsurface equipment,

72

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 73/89
11/1/2018

2.3

2.4

2.5

2.6

2.7

Exhibit
enhanced recovery systems, offshore platforms, export terminals and piers, harbors and related facilities,
and access roads for development activities; and
(d) engineering and design studies for facilities referred to under paragraph (c) above.
OPERATING OR PRODUCTION COSTS

Any and all general, administrative and service costs, and any other Petroleum Operations Costs incurred from the
approval date of any relevant Development and Production Plan, and from the commencement of funding of the
Reserve Fund.
COMMERCIALIZATION COSTS
Any and all costs incurred for exporting Hydrocarbons to the Delivery Point.
ALLOCATION OF GENERAL AND ADMINISTRATIVE COSTS
With the exception of general and administration costs incurred in Equatorial Guinea directly assignable to the
Annual Budget, the general and administration expenditures incurred by the Contractor outside of national
territory with respect to Petroleum Operations shall be determined in accordance with the sliding scale set out
below, based on total Petroleum Operations Costs actually incurred during the Year and duly justified by the
Contractor and approved by the Ministry:
(a) Prior to First Oil (commercial Production):

Up to $5,000,000 Dollars 4%

Next $10,000,000 Dollars 3%

Next $15,000,000 Dollars 1.5%

Balance 0.5%
(b) After First Oil (first commercial Production):

Up to $5,000,000 Dollars 5%

Next $10,000,000 Dollars 2%

Next $15,000,001) Dollars 1.5%

Balance 1%
Except as provided otherwise in the Contract to the contrary, approved Petroleum Operation Costs described in
Articles 2.1 to 2.5 of this Accounting Procedure, will be recoverable by the Contractor in accordance with Article
7.2 of the Contract.
INTEREST RECOVERY
Subject to and in accordance with the Hydrocarbons Law, any interest on loans obtained by the Contractor from

Affiliated Companies or from Persons other that,

73

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 74/89
11/1/2018 Exhibit

Affiliated Companies for investments in Petroleum Operations shall be recoverable and at a rate of interest not
greater than LIBOR plus 3.5% as a Petroleum Operations Cost and shall be deductible for tax purposes, when
estimating any Income Tax liabilities of the Contractor provided that the rate of interest and the terms of
repayment have been approved by the Ministry in advance.
2.8 NON RECOVERABLE COSTS
Costs that are not recoverable as Petroleum Operations Costs shall include the following:

(a) signature bonus paid by the Contractor;

(b) any Discovery bonus paid by the Contractor;

(c) any Production bonus paid by the Contractor;

(d) annual surface rentals paid to the State;

(e) interests on loans as provided by Article 2.7 of this Accounting Procedure;

(f) any unapproved over-expenditures that exceed the limits of Article 4.4 of this Contract;

(g) any payments made to the State for failure to fulfill the minimum Exploration work obligations pursuant to

Article 3 of the Contract;

(h) any fines and sanctions incurred for infringing the laws and regulations of Equatorial Guinea;
(i) any donation to the State or other similar expenses unless otherwise agreed;
(0) the State’s audit and inspection expenses incurred as a result of the absence of original documents in the

Contractor’s offices in Equatorial Guinea;
(k) any sanction imposed on the Contractor under the Hydrocarbons Law or otherwise; and
a costs related to the assignment from the Contractor to any of its Affiliates or other Persons.

2.9 INSURANCE AND CLAIMS

Petroleum Operations Costs shall include premiums paid for insurance required [and approved] in accordance with
the Contract. All expenses incurred and paid by the Contractor in respect of any insurance claim, less any costs
recovered by the Contractor by means of insurance claims, shall be included and recoverable as Petroleum
Operations Costs, provided these expenses are not incurred as a consequence of their being not recoverable under a
policy of insurance of the Contractor, in which case they shall not be recoverable, provided the Contractor has duly
applied the corresponding withholding tax in accordance with the Tax Law.

2.10 INVENTORY ACCOUNTING

74

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 75/89
11/1/2018 Exhibit

Any costs of articles bought for inventory will be recoverable as from the Calendar Year in which such materials
and equipment have been used in the Petroleum Operations in the Contract Area.

75

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 76/89
11/1/2018

Exhibit

ARTICLE 3
OTHER CLASSIFICATION OF COSTS AND EXPENDITURES

(Accounting Methods For Estimating Any Income Tax Liability)

During any Calendar Year in which commercial Production occurs, the Petroleum Operations Costs shall include
the following:

3.1 CAPITAL COSTS

Any current Calendar Year capital costs shall be classified as Tangible (subject to depreciation) and Intangible.

3.1.1 TANGIBLE CAPITAL COSTS

Tangible Capital Costs are such costs that are not intangible capital costs incurred for the purchase of any assets
related to the Petroleum Operations that normally have a useful life of more than one (1) Year; such assets shall be
subject to annual depreciation pursuant to the provisions set forth in this Accounting Procedure. Tangible Capital
Costs include the following:

(a)

(b)

(c)

@

(e)

for Development Wells: the costs of completion materials and equipment (downhole equipment, fixed
production tubing, production packers, valves, wellhead equipment, subsoil elevation equipment, pumping
rods, surface pumps, discharge cables, collection equipment, delivery lines, fixed Christmas tree and
valves, oil and gas pipelines, fixed materials and equipment, piers, anchors, buoys, Hydrocarbon treatment
facilities and equipment, secondary recovery systems, reinjection compressors, water pumps and their
pipes);

for any purchase of goods and equipment: the actual cost of the asset (excluding transportation), the cost
for construction of platforms outside of the Contract Area, the cost of power generators and facilities
onshore;

for the purchase of moveable goods: automotive machinery (vehicles, tractors, tow trucks, tools, flatbeds,
etc.), construction machinery and equipment (furniture, office equipment and other equipment);

for construction purposes: the building cost of housing and residential facilities, offices, warehouses,
workshops, power plants, storage facilities and access roads for development activities, the cost of piers
and anchors, treatment plants and machinery, secondary recovery systems, gas plants and steam systems;
and

drilling and Production facilities and platforms.

With the exception of land purchased by the Contractor, all and any goods mentioned herein shall be
depreciated in accordance with Article 3.2 of this Accounting Procedure.

3.1.2 INTANGIBLE CAPITAL COSTS

716

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 77/89
11/1/2018

Exhibit

Intangible capital costs shall be such ongoing costs incurred for the purchase of moveable goods and services
directly related to the Petroleum Operations and they shall not be depreciated, but shall be tax deductible as
incurred. Such costs/expenses shall include the following:

(a)

(b)

(c)

@

()

3)

(g)

costs of aerial magnetic, aerial gravimetric, topographic, geological, geophysical and geochemical surveys,
interpreting and reinterpreting technical data costs, Exploration labor and similar costs;

costs of drilling Exploration Wells and Appraisal Wells: all costs of services rendered for drilling
Exploration and Appraisal Wells, chemical products, rental costs (for helicopters, flatbeds, ships, tow
barges, etc.) transportation, storage facilities, accommodation, technical services for mud control, Well
geology, directional Well drilling, divers, mud control, well geology testing, cementing and similar costs;

costs of drilling Development Wells, such as rig and platform mobilization and demobilization, rig and
platform drilling contracts and leases, platform and infrastructure installations labor, fuel, water,
conductors, drill bits, drill pipe, equipment rental, production testing equipment, Christmas tree for
production testing, mud and its components, chemical products, rental costs (for helicopters, flatbeds,
ships, tow barges, etc.), transportation, storage facilities, accommodation, technical services for mud.
control, Well placement geology, directional drilling Wells, divers, production and appraisal tests,
completion and supervision;

costs of acquisition or purchase of goods and services such as transportation costs, operation costs,
equipment checks, costs of on-site installation, maintenance costs and fuel costs;

general services (electric logs, vertical seismic profile (VSP), mud control, core sampling, Well geology
tests, cementing, production tests, supervision and similar costs), delineation services, any heavy

engineering machinery leasing, and other expenses incurred abroad;

materials, reconstruction of access and other roads, and other intangible goods for construction, public
services and construction support; and

other Exploration Costs, support or temporary facilities with a useful life of less than one (1) Year.

3.2 DEPRECIATION OF TANGIBLE CAPITAL COSTS

Depreciation will be estimated from the Calendar Year in which the asset is placed into service, with a full Year’s
depreciation allowed for the initial Calendar Year. For the purpose of estimating responsibility regarding Income
Tax, depreciation shall be determined using a five (5) Year straight-line method.

3.3 NON-CAPITAL COSTS

Non-capital costs shall be classified as follows:

3.3.1 CONTRACTOR’S DEDUCTIBLE COSTS

77

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 78/89
11/1/2018

Exhibit

For Income Tax purposes, the Contractor’s deductible costs shall include the following:

(a)

(b)
()

(d)

general and administrative expenses (personnel salaries, insurance premiums, labor, technical office
services and other similar services, material services, public relations, expenses abroad related with
Petroleum Operations in Equatorial Guinea, determined in accordance with Article 2.5 of this Accounting
Procedure);

Intangible Capital Costs;

labor, materials and services indirectly used in operations of Wells, feasibility studies for production of
Crude Oil or Natural Gas fields, secondary recovery operations, storage operations, handling,
transportation and delivery, Natural Gas Well operations, transportation and delivery of Natural Gas,
services for Natural Gas treatment, environmental protection measures and any other maintenance
activities indirectly related to Petroleum Operations.

Contributions to the Reserve Fund.

3.3.2, CONTRACTOR’S NON-DEDUCTIBLE COSTS

For Income Tax purposes, the following costs of the Contractor shall be nondeductible:

(a)
(b)
()

()

signature bonus paid by the Contractor;

any Discovery bonus paid by the Contractor;

any Production bonus paid by the Contractor;

annual surface rentals paid to the State;

any unapproved over-expenditures that exceed the limits of Article 4.4 of the Contract;
interest on loans as provided in Article 2.7 of this Accounting Procedure;

any payment made to the State for failure to fulfill the minimum Exploration work obligations pursuant to
Article 3 of the Contract;

any fines and sanctions incurred for infringing the laws and regulations of Equatorial Guinea;
sums that exceed the set limits with regard to the depreciation of tangible assets;
any donation to the State and other similar expenses unless otherwise agreed;

the State’s audit and inspection expenses incurred by the absence of original documents in the office of the
Contractor in Equatorial Guinea;

78

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 79/89
11/1/2018

4.1

4.2

Exhibit
(00) any sanction imposed on the Contractor under the Hydrocarbons Law or otherwise; and

(m) costs relating to the assignment from the Contractor to any of its Affiliates or other Persons.

ARTICLE 4
BASES OF INCOME TAX CALCULATION

PRACTICAL DETERMINATION OF THE TAXABLE BASE

In order to determine the taxable base and for the purposes of calculating the Contractor’s responsibility regarding
annual Income Tax liability, the following will be taken into account:

Taxable base = [(1)] — {[(2)+(3)+(4)]+[(5)+(6)+(7)+(8)]}.

(e) Annual gross revenues

(2) Royalties

(3) State’s share of net Hydrocarbons

(4) State’s right to a share of Production based on its carried or paid interest in the Contract

(5) Deductible intangible capital costs

(6) Depreciation of tangible capital costs

(7) Deductible non-capital costs

(8) Losses authorized and certified by the Ministry, corresponding to previous Calendar Years

PRINCIPLE OF TAX TREATMENT OF A FINANCIAL YEAR DEFICIT

In case of any deficit during a Calendar Year, such deficit will be regarded as relating to the following Calendar
Year and deducted from the profit made during said Calendar Year; if such profit is not sufficient for the deduction

to be made in full, the excess (certified by the Ministry) of the deficit will be successively carried over to the
profits of the following Calendar Year in accordance with the Tax Laws.

79

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 80/89
11/1/2018 Exhibit

ARTICLE 5
RECORDS AND VALUATION OF ASSETS

5.1 RECORDS

The Contractor shall keep correct, accurate and detailed records of all property used for Petroleum Operations
under the Contract in accordance with generally accepted practice of the international petroleum industry.

5.2 INVENTORIES DURING INITIAL EXPLORATION OPERATIONS

Prior to the date of approval of the first Annual Work Program and Annual Budget submitted pursuant to Article 4
of the Contract, the Contractor shall prepare an initial annual schedule (to be included as part of the material
statement required under Article 6 of this Accounting Procedure) of all property to be used for Petroleum
Operations and its value as shown in the Contractor’s books.

5.3 INVENTORIES IN SUBSEQUENT OPERATIONS
Subsequent to the date of approval of the Annual Work Program and Annual Budget pursuant to Article 4 of the
Contract, inventories of property used in Petroleum Operations under the Contract shall be taken at regular
intervals but at least once per Calendar Year.
The Contractor shall give the Ministry at least thirty (30) days prior notice of its intention to take such inventory
and the Ministry shall have the right to be represented when such inventory is taken. The Contractor shall clearly

state the principles upon which valuation of the inventory has been based and shall provide to the Ministry a full
report on such inventory within sixty (60) days of the completion of the inventory.

80

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 81/89
11/1/2018 Exhibit

ARTICLE 6
STATEMENTS AND REPORTS

6.1 FINANCIAL STATEMENTS AND TAX REPORTS TO BE SUBMITTED BY CONTRACTOR

The Contractor shall present detailed accounts showing all Petroleum Operations Costs incurred by the Contractor
over the last Calendar Year. Such accounts must be submitted to the Ministry within ninety (90) days from the end
of such Calendar Year and shall be certified by an independent auditor accepted by the Parties. Such period may be
extended by an additional thirty (30) days at the Contractor’s request and with the approval of the Ministry; such
consent shall not be unreasonably delayed or withheld.

Income Tax returns shall be duly completed with enough detailed information as to allow a thorough
understanding by the Tax Administration of Equatorial Guinea, including:

(a) depreciation details;
(b) fixed assets information;
(c) Production and export statistics and details;

(d) all tax related reports provided for in the Contract; and

(e) detailed information on deductible expenses for estimating tax liabilities in accordance with the Tax Law.
6.2 PRODUCTION STATEMENT

Without prejudice to the rights and obligations of the Parties under the Contract, as from the initial date of

commencement of commercial Production from the Contract Area, the Contractor shall submit a monthly

Production statement to the Ministry showing the following information, which shall be separated by each

Commercial Field as well as in aggregate for the Contract Area:

(a) the quantity of Crude Oil produced and saved;

(b) the quality characteristics of such Crude Oil produced and saved;

(c) the quantity of Natural Gas produced and saved;

(d) the quality characteristics of such Natural Gas produced and saved;

(e) the quantities of Crude Oil and Natural Gas used for the purposes of carrying out drilling and Production
operations;

(f) the quantities of Crude Oil and Natural Gas unavoidably lost;

(g) the quantities of Natural Gas flared and vented;

81

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 82/89
11/1/2018

6.3

6.4

6.4.1

Exhibit
(h) the size of Hydrocarbon stocks held at the beginning of the calendar month in question;
(i) the size of any Hydrocarbon stocks held at the end of the calendar month in question;
(0) the quantities of Natural Gas re-injected into the Hydrocarbon reservoir; and

(k) the quantities of Hydrocarbons delivered and sold.

All quantities shown in such statement shall be expressed in both volumetric terms (barrels of Crude Oil [bbls] and
cubic meters of Natural Gas [M*]) and in weight (metric tons [MT] and long tons [LT]).

The Production statement for each calendar month, and the technical report on each Well shall be submitted to the
Ministry no later than a period of fifteen (15) days after the end of such calendar month.

VALUE OF PRODUCTION AND PRICING STATEME

For the purposes of Article 10 of the Contract, the Contractor shall prepare a Quarterly statement providing details
of the value of Hydrocarbons produced, saved and sold during each Quarter.

The value of Production statement shall include the following information:

(a) the quantities, prices and income received by the Contractor as a result of sales of Hydrocarbons to third
parties during the Quarter in question;

(b) the quantities, prices and income received by the Contractor as a result of sales of Hydrocarbons, other
than sales to third parties, during the Quarter in question;

(c) the value of any stocks of Hydrocarbons at the end of the Quarter preceding the Quarter in question;
(d) the value of any stocks of Hydrocarbons at the end of the Quarter in question; and

(e) the information available to the Contractor concerning the prices of competitive Crude Oils, insofar as
required for the purposes of Article 10 of the Contract.

PETROLEUM OPERATIONS COSTS STATEMENT

QUARTERLY STATEMENT

The Contractor shall prepare a Quarterly Petroleum Operations Costs statement showing those Petroleum
Operations Costs incurred by the Contractor with respect to the Contract Area, as provided under this Accounting
Procedure.

Any Development and Production Costs shall be separately identified for each Commercial Field, if such is the

case, and the Contractor shall specify the basis of

82

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 83/89
11/1/2018

6.4.2

6.5

Exhibit

allocation of shared costs. If the Ministry is not satisfied with the itemization shown within the categories, the
Contractor shall provide a more detailed breakdown.

Any Exploration Costs shall be shown separately.

The Petroleum Operations Costs statement for each Quarter shall be submitted to the Ministry no later than a
period of thirty (30) days after the end of each Quarter.

Annual Statement

The Contractor shall prepare an annual Petroleum Operations Costs Statement containing the following
information for the purposes of Articles 9 and 16 of the Contract:

(a) Petroleum Operations Costs not yet recovered and carried forward from the previous Calendar Year, if
any;
(b) Petroleum Operations Costs for the Calendar Year in question;

(c) the quantity and value of Hydrocarbon Production taken by the Contractor as Cost Recovery Oil under the
provisions of Article 7.2 of the Contract for the Calendar Year in question; and

(d) Petroleum Operations Costs not yet recovered at the end of the Calendar Year in question.

The annual Petroleum Operations Costs Statement shall be submitted to the Ministry no later than a period of
forty--five (45) days following the end of each Calendar Year.

PRODUCTION SHARING STATEMENT
Within sixty (60) days following the end of each Calendar Year, the Contractor shall submit to the Ministry with
respect to such Calendar Year a Production sharing statement containing the following information for the

purposes of Article 7 of the Contract:

(a) the value of all sales of Hydrocarbons made by the Contractor as from the Effective Date of the Contract
up to the end of the previous Calendar Year;

(b) the value of all sales of Hydrocarbons made by the Contractor during the Calendar Year in question;
(c) the total of (a) and (b) above at the end of the Calendar Year in question;

(d) the accumulated Petroleum Operations Costs as from the Effective Date of the Contract up to the end of
the previous Calendar Year;

(e) the Petroleum Operations Costs for the Calendar Year in question;
(f) the total of (d) and (e) above at the end of the Calendar Year in question;

(g) quantity and value of the Contractor’s share in Hydrocarbons; and

83

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 84/89
11/1/2018

6.6

6.7

Exhibit
(h) quantity of State’s share of Hydrocarbons and its value if sold by the Contractor.
ANNUAL END-OF-YEAR STATEMENT
No later than 31 March of each Calendar Year, the Contractor shall submit to the Ministry an end-of-year

statement, and statement of accounts corresponding to the previous fiscal Year, and which shall contain the
following information:

(a) accounting conciliation of the expenses against the approved Annual Budget;
(b) accounting conciliation of the expenses with the recoverable costs; and

(c) accounting conciliation of the expenses with the deductible costs.

ANNUAL BUDGET TEMENT

The Contractor shall submit to the Ministry an Annual Budget Statement pursuant to the provisions of Article 4 of
the Contract. Such statement shall distinguish between budgeted Exploration Costs and Development and
Production Costs by Quarter and shall correspond to the individual items of Petroleum Operations included in the
Annual Work Program.

84

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 85/89
11/1/2018 Exhibit

ANNEX D
PARENT COMPANY GUARANTEE

This Annex is an integral part of this Contract between the Republic of Equatorial Guinea and the Contractor.
THIS GUARANTEE is made on this /insert day] of [insert month and year]
BETWEEN:

qd) [THE GUARANTOR], a company organized and existing under the laws of /insert jurisdiction], and having its
registered office at /insert address] (the Guarantor); and

(2) THE REPUBLIC OF EQUATORIAL GUINEA (the State), represented for the purposes of this Guarantee by
the Ministry of Mines and Hydrocarbons (the Ministry).

WHEREAS, the Guarantor is the parent entity of /insert name of Company] organized and existing under the laws of
[insert jurisdiction], and having its registered office at /insert address] (the Company);

WHEREAS, the Company has entered into a production sharing contract (the Contract) with, among others, the State in
respect of the Contract Area;

WHEREAS, the Company has a Participation Interest under the Contract;
WHEREAS, the State desires that the execution and performance of the Contract by the Company be guaranteed by the
Guarantor and the Guarantor desires to furnish this Guarantee as an inducement to the State to enter into the Contract and

in consideration of the rights and benefits inuring to the Company thereunder; and

WHEREAS, the Guarantor accepts that it fully understands and assumes the contractual obligations under the Contract of
the Company.

NOW THEREFORE, it is hereby agreed as follows:
1. Definitions and Interpretation

All capitalized words and expressions in this Guarantee have the same meaning as in the Contract, unless
otherwise specified to herein. Article 30 of the Contract is incorporated herein, mutatis mutandis, by this reference.

2. Scope of this Guarantee
The Guarantor hereby guarantees to the State the timely payment and performance of any and all indebtedness and
obligations whatsoever of the Company to the State arising under or in relation to the Contract, including the
payment of any amounts required to be paid by the Company to the State when the same become due and payable;
provided, however, that the liability of the Guarantor to the State hereunder shall not exceed the lesser of:

(a) the liabilities of the Company to the State;

85

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 86/89
11/1/2018

Exhibit

(b) [insert amount] Dollars ($finsert amount]) during the Exploration Period, as may be extended in
accordance with the Contract; and
(c) [insert amount] Dollars ($[insert amount]) during the Development and Production period.

Waiver of Notice, Agreement to All Modifications

The Guarantor hereby waives notice of the acceptance of this Guarantee and of the state of indebtedness of the
Company at any time, and expressly agrees to any extensions, renewals, modifications or acceleration of sums due
to the State under the Contract or any of the terms of the Contract, all without relieving the Guarantor of any
liability under this Guarantee.

Absolute and Unconditional Guarantee

The obligations of the Guarantor shall be an absolute, unconditional and (except as provided in Article 2 above)
unlimited guarantee of payment and performance to be performed strictly in accordance with the terms hereof, and
without respect to such defences as might be available to the Company.

No Discharge of Guarantor

The obligations of the Guarantor hereunder shall not in any way be released or otherwise affected by: a release or
surrender by the Company of any collateral or other security it may hold or hereafter acquire for payment of any
obligation hereby guaranteed; by any change, exchange or alteration of such collateral or other security; by the
taking of or the failure to take any action with respect thereto either against the Company or against the Guarantor;
or by any other circumstance which might otherwise constitute a legal or equitable discharge or defence of a
guarantor.

No Prior Action Required

The State shall not be required to make demand for payment or performance first against the Company or any
other Person or to proceed against any collateral or other security which might be held by the State or otherwise to
take any action before resorting to the Guarantor hereunder.

Cumulative Rights

All rights, powers and remedies of the State hereunder shall be cumulative and not alternative, and shall be in
addition to all rights, powers and remedies given to the State by law or otherwise.

Continuing Guarantee

This Guarantee is intended to be and shall be considered as a continuing guarantee of payment and performance
and shall remain in full force and effect for so long as the Contract and any amendments thereto shall remain
outstanding or there shall exist any liability of the Company to the State thereunder.

Notice of Demand

Upon default in the performance of any of the obligations of the Company guaranteed hereunder, the State or its

duly authorized attorney may give written notice to the

86

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 87/89
11/1/2018

10.

i.

12.

13.

14.

15.

Exhibit

Guarantor at its principle office in /insert jurisdiction] of the amount due, and the Guarantor, within a period of ten
(10) Business Days, will make, or cause to be made, payment of such amount as notified, in Dollars, at such bank
or other place in /insert jurisdiction] as the State shall designate and without set-off or reduction whatsoever of
such payment in respect of any claim the Parent Company or the Company may then have or thereafter might
have.

Assignment

The Guarantor shall not in any way effect, or cause or permit to be effected, the assignment or transfer of any of its
obligations hereunder without the express written consent of the State.

Subrogation

Until all indebtedness hereby guaranteed has been paid in full, the Guarantor shall have no right of subrogation to
any security, collateral or other rights which may be held by the State.

Payment of Expenses

The Guarantor shall pay to the State all reasonable costs and expenses, including attorney’s fees, incurred by it in
collecting or compromising any indebtedness of the Company hereby guaranteed or in enforcing the Contract or
this Guarantee.

Governing Law and Arbitration
This Guarantee shall be governed by and interpreted in accordance with the laws of Equatorial Guinea.

All disputes or claims arising out of or relating to this Guarantee shall be finally settled by arbitration, in
accordance with the procedure set forth in the Contract; however, if in addition to the arbitration hereunder an
arbitration has also been commenced under the Contract with respect to obligations hereby guaranteed, the
arbitration commenced hereunder shall be consolidated with the arbitration commenced under the Contract and the
arbitral body appointed hereunder shall be the same arbitral body appointed pursuant to the Contract. The
arbitration shall be conducted in the Spanish and English languages and the decision shall be final and binding on
the parties.

Severability of Provisions

In the event that for any reason any provision hereof may prove illegal, unenforceable or invalid, the validity or
enforceability of the remaining provisions hereof shall not be affected.

Confidentiality
The Guarantor agrees to treat this Guarantee and the Contract as confidential and shall not disclose, willingly or

unwillingly, to any third party, except to the extent required by law, the terms and conditions hereof or thereof
without the prior written consent of the State.

87

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 88/89
11/1/2018 Exhibit

IN WITNESS WHEREOF, the Guarantor and the Company execute this Guarantee this [insert day] day of
[insert month and year].

[GUARANTOR]

By:

Title:

THE REPUBLIC OF EQUATORIAL GUINEA

THE MINISTRY OF MINES AND HYDROCARBONS

By:

Title:

88

https:/www.sec.gov/Archives/edgar/data/1509991/000150999118000022/kos-03312018xex1006.htm 89/89
